Exhibit 10.38

Execution Copy

LOAN AGREEMENT

[FIXED RATE]

Between

KOLA INVESTMENTS, L.L.C., a New Jersey limited liability company

as Borrower

and

GMAC COMMERCIAL MORTGAGE CORPORATION, a California corporation

as Lender

Dated as of March 3, 2006

Loan Number: 52668



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE 1 DEFINED TERMS AND CONSTRUCTION GUIDELINES

     1   

1.01.    Defined Terms

     1   

1.02.    General Construction

     1   

1.03.    Property

     1   

ARTICLE 2 MAXIMUM LOAN AMOUNT; PAYMENT TERMS; ADVANCES; DEFEASANCE

     2   

2.01.    Commitment to Lend

     2   

2.02.    Calculation of Interest

     2   

2.03.    Payment of Principal and Interest

     3   

2.04.    Payments Generally

     4   

2.05.    Prepayment Rights

     5   

ARTICLE 3 CASH MANAGEMENT

     10   

3.01.    Lockbox

     10   

ARTICLE 4 ESCROW AND RESERVE REQUIREMENTS

     10   

4.01.    Creation and Maintenance of Escrows and Reserves

     10   

4.02.    Tax Escrow

     11   

4.03.    Insurance Premium Escrow

     12   

4.04.    Immediate Repair Escrow Account

     13   

4.05.    Replacement Reserve Account

     13   

ARTICLE 5 COMPLETION OF REPAIRS RELATED TO RESERVE ACCOUNTS; CONDITIONS TO
RELEASE OF FUNDS

     13   

5.01.    Conditions Precedent to Disbursements from Certain Reserve Accounts

     13   

5.02.    Waiver of Conditions to Disbursement

     15   

5.03.    Direct Payments to Suppliers and Contractors

     15   

5.04.    Performance of Reserve Items

     15   

ARTICLE 6 LOAN SECURITY AND RELATED OBLIGATIONS

     16   

6.01.    Security Instrument and Assignment of Rents and Leases

     16   

6.02.    Assignment of Property Management Contract

     16   

6.03.    Assignment of Operating Agreements

     16   

6.04.    Pledge of Property; Grant of Security Interest

     17   

6.05.    Environmental Indemnity Agreement

     17   

6.06.    Guaranty of Guarantors

     17   

 

i



--------------------------------------------------------------------------------

ARTICLE 7 SINGLE PURPOSE ENTITY REQUIREMENTS

     17   

7.01.    Commitment to be a Single Purpose Entity

     17   

7.02.    Definition of Single Purpose Entity

     18   

ARTICLE 8 REPRESENTATIONS AND WARRANTIES

     21   

8.01.    Organization; Legal Status

     21   

8.02.    Power; Authorization; Enforceable Obligations

     21   

8.03.    No Legal Conflicts

     21   

8.04.    No Litigation

     22   

8.05.    Business Purpose of Loan

     22   

8.06.    Warranty of Title

     22   

8.07.    Condition of the Property

     22   

8.08.    No Condemnation

     22   

8.09.    Requirements of Law

     23   

8.10.    Operating Permits

     23   

8.11.    Separate Tax Lot

     23   

8.12.    Flood Zone

     23   

8.13.    Adequate Utilities

     23   

8.14.    Public Access

     23   

8.15.    Boundaries

     23   

8.16.    Mechanic Liens

     23   

8.17.    Assessments

     23   

8.18.    Insurance

     24   

8.19.    Leases

     24   

8.20.    Management Agreement

     24   

8.21.    Financial Condition

     24   

8.22.    Taxes

     24   

8.23.    No Foreign Person

     24   

8.24.    Federal Regulations

     25   

8.25.    Investment Company Act; Other Regulations

     25   

8.26.    ERISA

     25   

8.27.    No Illegal Activity as Source of Funds

     25   

8.28.    Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws

     25   

8.29.    Brokers and Financial Advisors

     25   

8.30.    Complete Disclosure; No Change in Facts or Circumstances

     25   

ARTICLE 9 BORROWER COVENANTS

     26   

9.01.    Payment of Debt and Performance of Obligations

     26   

9.02.    Payment of Taxes and Other Lienable Charges

     26   

9.03.    Insurance

     27   

9.04.    Obligations upon Condemnation or Casualty

     30   

 

ii



--------------------------------------------------------------------------------

9.05.    Inspections and Right of Entry

     34   

9.06.    Leases and Rents

     34   

9.07.    Use of Property

     35   

9.08.    Maintenance of Property

     35   

9.09.    Waste

     35   

9.10.    Compliance with Laws

     35   

9.11.    Financial Reports, Books and Records

     36   

9.12.    Performance of Other Agreements

     37   

9.13.    Existence; Change of Name; Location as a Registered Organization

     38   

9.14.    Property Management

     38   

9.15.    ERISA

     38   

9.16.    Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws

     39   

ARTICLE 10 NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE

     39   

10.01.    Prohibition Against Transfers

     39   

10.02.    Lender Approval

     39   

10.03.    Borrower Right to Partial Defeasance and Release for Allocated Maximum
Loan Amount

     40   

10.04.    Other Releases of the Mortgaged Property

     41   

10.05.    OFAC Compliance; Substantive Consolidation Opinion

     42   

ARTICLE 11 EVENTS OF DEFAULT; REMEDIES

     42   

11.01.    Events of Default

     42   

11.02.    Remedies

     44   

11.03.    Cumulative Remedies; No Waiver; Other Security

     46   

11.04.    Enforcement Costs

     46   

11.05.    Application of Proceeds

     46   

11.06.    Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets

     46   

ARTICLE 12 NONRECOURSE – LIMITATIONS ON PERSONAL LIABILITY

     47   

12.01.    Nonrecourse Obligation

     47   

12.02.    Full Personal Liability

     47   

12.03.    Personal Liability for Certain Losses

     48   

12.04.    No Impairment

     48   

12.05.    No Waiver of Certain Rights

     49   

ARTICLE 13 INDEMNIFICATION

     49   

13.01.    Indemnification Against Claims

     49   

13.02.    Duty to Defend

     49   

 

iii



--------------------------------------------------------------------------------

ARTICLE 14 SUBROGATION; NO USURY VIOLATIONS

     50   

14.01.    Subrogation

     50   

14.02.    No Usury

     50   

ARTICLE 15 SALE OR SECURITIZATION OF LOAN

     50   

15.01.    Splitting the Note

     50   

15.02.    Lender’s Rights to Sell or Securitize

     51   

15.03.    Dissemination of Information

     51   

15.04.    Reserves Accounts

     51   

15.05.    Securitization Indemnification

     51   

15.06.    Additional Financial Information for Large Loans

     51   

ARTICLE 16 BORROW FURTHER ACTS AND ASSURANCES PAYMENT OF SECURITY RECORDING
CHARGES

     51   

16.01.    Further Acts

     51   

16.02.    Replacement Documents

     51   

16.03.    Borrower Estoppel Certificates

     51   

16.04.    Recording Costs

     51   

16.05.    Publicity

     51   

ARTICLE 17 LENDER CONSENT

     51   

17.01.    No Joint Venture; No Third Party Beneficiaries

     51   

17.02.    Lender Approval

     51   

17.03.    Performance at Borrower’s Expense

     51   

17.04.    Non-Reliance

     51   

ARTICLE 18 MISCELLANEOUS PROVISIONS

     51   

18.01.    Notices

     51   

18.02.    Entire Agreement; Modifications; Time of Essence

     51   

18.03.    Binding Effect; Joint and Several Obligations

     51   

18.04.    Duplicate Originals; Counterparts

     51   

18.05.    Unenforceable Provisions

     51   

18.06.    Governing Law

     51   

18.07.    Consent to Jurisdiction

     51   

18.08.    WAIVER OF TRIAL BY JURY

     51   

ARTICLE 19 LIST OF DEFINED TERMS

     51   

19.01.    Definitions

     51   

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT

(Fixed Rate Loan)

THIS LOAN AGREEMENT is made as of this 3rd day of March, 2006 by KOLA
INVESTMENTS, L.L.C., a New Jersey limited liability company (“Borrower”), as
borrower, and GMAC COMMERCIAL MORTGAGE CORPORATION, a California corporation
(together with its successors and assigns “Lender”), as lender.

Background

Borrower desires to obtain a commercial mortgage loan from Lender in the
original principal amount of $52,000,000.00 in lawful money of the United States
of America. Lender is willing to make such loan to Borrower on the terms and
conditions set forth in this Loan Agreement.

Agreement

NOW, THEREFORE, in consideration of such loan and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, Borrower and Lender agree as follows:

ARTICLE 1

DEFINED TERMS AND CONSTRUCTION GUIDELINES

1.01. Defined Terms. Each defined term used in this Loan Agreement has the
meaning given to that term in Article 19 of this Loan Agreement.

1.02. General Construction. Defined terms used in this Loan Agreement may be
used interchangeably in singular or plural form, and pronouns are to be
construed to cover all genders. All references to this Loan Agreement or any
agreement or instrument referred to in this Loan Agreement shall mean such
agreement or instrument as originally executed and as hereafter amended,
supplemented, extended, consolidated or restated from time to time. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Loan Agreement as a whole and not to any particular subdivision; and the
words “Article” and “section” refer to the entire article or section, as
applicable and not to any particular subsection or other subdivision. Reference
to days for performance means calendar days unless business days are expressly
indicated.

1.03. Property. The parties hereto acknowledge that the defined term “Property”
has been defined to collectively include each Individual Property. All
references to “Property” in this Loan Agreement shall be deemed to refer to one
or more Individual Properties, as the context requires. It is the intent of the
parties hereto in making any determinations under this Loan Agreement,
including, without limitation, in determining whether (a) breach of a
representation, warranty or a covenant has occurred, (b) there has occurred a
default or Event of Default, or (c) an event has occurred which would create
recourse obligations under Article 12 of this Loan Agreement, that any such
breach, occurrence or event with respect to any Individual Property shall be
deemed to be such a breach, occurrence or event with respect to the Loan.



--------------------------------------------------------------------------------

ARTICLE 2

MAXIMUM LOAN AMOUNT: PAYMENT TERMS: ADVANCES: DEFEASANCE

2.01. Commitment to Lend.

(a) Maximum Loan Amount Approved. Subject to the terms and conditions set forth
herein, and in reliance on Borrower’s representations, warranties and covenants
set forth herein, Lender agrees to loan the Maximum Loan Amount to Borrower. The
Loan shall be evidenced by this Loan Agreement and by the Note made by Borrower
to the order of Lender and shall bear interest and be paid upon the terms and
conditions provided herein and partial monthly payments computed on the basis of
the actual number of days elapsed.

(b) Advance of Maximum Loan Amount. On the Closing Date, Lender shall advance
the entire Maximum Loan Amount to Borrower.

2.02. Calculation of Interest.

(a) Calculation Basis. Interest due on the Loan shall be paid in arrears,
calculated based on a 360-day year and paid for the actual number of days
elapsed for any whole or partial month in which interest is being calculated.

(b) Applicable Interest Rate. Interest shall accrue on outstanding principal at
the rate of five and sixty-two hundredths percent (5.62%) per annum (“Applicable
Interest Rate”).

(c) Adjustment for Impositions on Loan Payment. All payments made by Borrower
hereunder shall be made free and clear of, and without reduction for, or on
account of, any income, stamp or other taxes, levies, imposts, duties, charges,
fees, deductions or withholdings hereafter imposed, levied, collected, withheld
or assessed by any government or taxing authority (other than taxes on the
overall net income or overall gross receipts of Lender imposed as a result of a
present or former connection between Lender and the jurisdiction of the
government or taxing authority imposing same provided, that this exclusion shall
not apply to a connection arising solely from Lender’s having executed,
delivered, performed its obligations under, received a payment under, or
enforced this Loan Agreement or any other Loan Document). If any such amounts
are required to be withheld from amounts payable to Lender, the amounts payable
to Lender under the Loan Documents shall be increased to the extent necessary to
yield to Lender, after payment of such amounts, interest or any such other
amounts payable at the rates or in the amounts specified herein. If any such
amounts are payable by Borrower, Borrower shall pay all such amounts by their
due date and promptly send Lender a certified copy of an original official
receipt showing payment thereof. If Borrower fails to pay such amounts when due
or to deliver the required receipt to Lender, Borrower shall indemnify Lender
for any incremental taxes, interest or penalties that may become payable by
Lender as a result of any such failure.

 

2



--------------------------------------------------------------------------------

(d) Increased Costs of Maintaining Interest. If Lender determines that the
adoption of any law, regulation, rule or guideline (including, without
limitation, any change regarding the imposition or increase in reserve
requirements), whether or not having the force of law, does or will have the
effect of reducing Lender’s rate of return on the Loan, then, from time to time,
within five (5) business days after written demand by Lender, Borrower shall pay
Lender such additional amount as will compensate Lender for its reduction. In
addition, if any law, regulation, rule or guideline hereafter is enacted or
modified, whether or not having the force of law, and compliance therewith
results in an increase in the cost to Lender (including, without limitation, a
reduction in the income received by Lender) in making, funding or maintaining
interest on the Loan at the rate herein provided, then, within five (5) business
days after written demand by Lender, Borrower shall pay Lender the additional
amounts necessary to compensate Lender for such increased costs. Lender shall
only require Borrower to pay any amount under this Section 2.02(d) if:
(i) Lender is requiring similar payment from a majority of the borrowers under
similar types of loans made by, held by or serviced by Lender for property
located in the same geographic region as the Property and (ii) such reduction
has an effect upon the rate of return to Lender on the Loan and is not an
immaterial increased administrative cost imposed on businesses or lenders in
general.

(e) Acceleration. Notwithstanding anything to the contrary contained herein, if
Borrower is prohibited by law from paying any amount due to Lender under
Section 2.02(c) or (d), Lender may elect to declare the unpaid principal balance
of the Loan, together with all unpaid interest accrued thereon and any other
amounts due hereunder, due and payable within ninety (90) days of Lender’s
written notice to Borrower. No Defeasance Costs, Yield Maintenance Premium or
Prohibited Prepayment Fee shall be due in such event. Lender’s delay or failure
in accelerating the Loan upon the discovery or occurrence of an event under
Section 2.02(c) or (d) shall not be deemed a waiver or estoppel against the
exercise of such right.

2.03. Payment of Principal and Interest.

(a) Payment at Closing. If the Loan is funded on a date other than the first
(1st) day of a calendar month, Borrower shall pay to Lender at the time of
funding of the Loan an interest payment calculated by multiplying (i) the number
of days from and including the date of funding to (but excluding) the first
(1st) day of the next calendar month by (ii) a daily rate based on the
Applicable Interest Rate and calculated for a 360-day year.

(b) Payment Dates. Commencing on the first (1st) day of May, 2006 and continuing
on the first (1st) day of each and every successive month thereafter (each, a
“Payment Due Date”), through and including the Payment Due Date immediately
prior to the Maturity Date, Borrower shall pay consecutive monthly payments of
principal and interest in the amount of $299,177.20 and any amounts due pursuant
to Section 2.02 of this Loan Agreement.

(c) Maturity Date. On the first (1st) day of April, 2016 (“Maturity Date”).
Borrower shall pay the entire outstanding principal balance of the Loan,
together with all accrued but unpaid interest thereon and all other amounts due
under this Loan Agreement, the Note or any other Loan Document.

 

3



--------------------------------------------------------------------------------

2.04. Payments Generally.

(a) Delivery of Payments. All payments due to Lender under this Loan Agreement
and the other Loan Documents are to be paid in immediately available funds to
Lender at Lender’s office located at 200 Witmer Road, P.O. Box 809, Horsham,
Pennsylvania 19044, Attn: Servicing - Accounting Manager, or at such other place
as Lender may designate to Borrower in writing from time to time. All amounts
due under this Loan Agreement and the other Loan Documents shall be paid without
setoff, counterclaim or any other deduction whatsoever.

(b) Credit for Payment Receipt. No payment due under this Loan Agreement or any
of the other Loan Documents shall be deemed paid to Lender until received by
Lender at its designated office on a business day prior to 2:00 p.m. Eastern
Standard Time. Any payment received after the time established by the preceding
sentence shall be deemed to have been paid on the immediately following business
day. Each payment that is paid to Lender in the calendar month in which it is
due or in the prior calendar month, but prior to its scheduled Payment Due Date,
shall not be deemed a prepayment and shall be deemed to have been received on
the Payment Due Date solely for the purpose of calculating interest due. Where a
Payment Due Date falls on a date other than a business day, the Payment Due Date
shall be deemed the first business day immediately thereafter.

(c) Invalidated Payments. If any payment received by Lender is deemed by a court
of competent jurisdiction to be a voidable preference or fraudulent conveyance
under any bankruptcy, insolvency or other debtor relief law, and is required to
be returned by Lender, then the obligation to make such payment shall be
reinstated, notwithstanding that the Note may have been marked satisfied and
returned to Borrower or otherwise canceled, and such payment shall be
immediately due and payable upon demand.

(d) Late Charges. If any payment due on a Payment Due Date is not received by
Lender in full on or before the fifth (5th) day from and including the Payment
Due Date on which such payment is due (e.g., if the Payment Due Date is the 1st
day of month, a late charge would accrue if the full payment is not received on
or before the 5th day of the month), Borrower shall pay to Lender, immediately
and without demand, a late fee equal to five percent (5%) of such delinquent
amount.

(e) Default Interest Rate. If the Loan is not paid in full on or before the
Maturity Date or if the Loan is accelerated following an Event of Default and
during the continuance thereof, the interest rate then payable on the Loan shall
immediately increase to the Applicable Interest Rate plus four hundred
(400) basis points (“Default Rate”) and continue to accrue at the Default Rate
until full payment is received. In addition, Lender shall have the right,
without acceleration of the Loan, to collect interest at the Default Rate on any
payment due hereunder (including, without limitation, late charges and fees for
legal counsel) which is not received by Lender on or before five (5) days after
the date on which such payment originally was due. Interest at the Default Rate
also shall accrue on any judgment obtained by Lender in connection with
collection of the Loan or enforcement of any obligations due under the other
Loan Documents until such judgment amount is paid in full.

 

4



--------------------------------------------------------------------------------

(f) Application of Payments. Payments of principal and interest due from
Borrower shall be applied first to the payment of late fees, then to Lender
advances made to protect the Property or to perform obligations which Borrower
failed to perform, then to the payment of accrued but unpaid interest, and then
to reduction of the outstanding principal. If at any time Lender receives less
than the full amount due and payable on a Payment Due Date, Lender may apply the
amounts received to amounts then due and payable in any manner and in any order
determined by Lender, in its sole discretion. Following an Event of Default,
Lender may apply all payments to amounts then due in any manner and in any order
determined by Lender, in its sole discretion. Lender’s acceptance of a payment
from Borrower in an amount that is less than the full amount then due and
Lender’s application of such payments to amounts then due from Borrower shall
not constitute or be deemed to constitute a waiver of the unpaid amounts or an
accord and satisfaction. No principal amount repaid may be reborrowed.

2.05. Prepayment Rights.

(a) Open Date. Borrower acknowledges that Lender is making the Loan to it at the
interest rate and upon the other terms herein set forth in reliance upon
Borrower’s promise to pay the Loan over the full stated term of this Loan
Agreement and that Lender may suffer loss or other detriment if Borrower were to
prepay all or any portion of the Note prior to its stated Maturity Date. Except
as provided in this Section 2.05 and in Section 10.03, Borrower agrees that
Borrower has no right to prepay all or any part of the Loan prior to the
Maturity Date. At any time on and after the 119th Payment Due Date (the “Open
Date”), Borrower may prepay the Loan in whole, but not in part, provided
Borrower pays with such prepayment (a) all accrued interest and all other
outstanding amounts then due and unpaid under this Loan Agreement and under the
other Loan Documents, and (b) if the prepayment is not made on a Payment Due
Date, Borrower pays with such prepayment the full interest amount that would
have accrued for the period from the date of prepayment through the day prior to
the next Payment Due Date. Lender is not obligated to accept any prepayment
unless accompanied by amounts required hereunder.

(b) Voluntary Defeasance of the Loan.

(i) Defeasance to Release Property from Security Instrument. Subject to
Borrower’s compliance with all terms and conditions of this Section 2.05(b),
Borrower may defease the Loan in whole, or in part as set forth in
Section 10.03, in the manner hereinafter set forth (“Defeasance”) on any
Business Day after the Lock-out Period Expiration Date (defined below) and
obtain a release (“Release”) of the Property or any one Property provided
Borrower complies with Section 10.03 from the lien of the Security Instrument.
Once partial Defeasance has been completed, the Loan will be partially secured
by the Defeasance Collateral (defined below), and thereafter the portion of the
Loan defeased cannot be prepaid in whole or in part, notwithstanding any
provision of this Section 2.05 to the contrary. “Lock-out Period Expiration
Date” means the earlier to occur of (i) the third (3rd) anniversary of the
Closing Date, or (ii) the second (2nd) anniversary of the “startup date” of the
REMIC within the meaning of Section 860G(a)(9) of the Tax Code.

 

5



--------------------------------------------------------------------------------

(ii) Conditions to Defeasance. Borrower may cause a Release or a Partial Release
upon the satisfaction of the following conditions (all as reasonably approved by
Lender):

(A) no Event or Default shall exist under any of the Loan Documents;

(B) not less than thirty (30) days (but not more than ninety (90) days) prior
written notice shall be given to Lender specifying a date (such date being on a
Payment Due Date) on which the Defeasance Collateral (as hereinafter defined) is
to be delivered (the “Release Date”);

(C) all accrued and unpaid interest and all other sums due under the Note, this
Loan Agreement and under the other Loan Documents up to the Release Date
including, without limitation, all fees, costs and expenses incurred by Lender
and its agents in connection with such release (including, without limitation,
reasonable legal fees and expenses for the review and preparation of the
Defeasance Pledge Agreement (as defined below) and of the other materials
described in Section 2.05(b)(ii)(D) below and any related documentation, and any
servicing fees, Rating Agency fees or other costs related to such release),
shall be paid in full on or prior to the Release Date;

(D) Borrower shall deliver to Lender on or prior to the Release Date:

a. The Defeasance Collateral which meets all requirements of subsection
2.05(b)(iii) below and is owned by Borrower, free and clear of all liens and
claims of third-parties.

b. A written certification of an independent certified public accounting firm
(reasonably acceptable to Lender), confirming that the Defeasance Collateral
will (y) in the event of Defeasance of the entire Loan generate amounts
sufficient to make all Scheduled Debt Payments as they fall due under the Note,
including full payment due on the Note on the Maturity Date or (z) in the event
of partial Defeasance generate amounts sufficient to make scheduled Debt
Payments as they fall due under the Defeasance Note including full payment on
such Defeasance Note on the Maturity Date.

c. Lender’s form of a pledge and security agreement (“Defeasance Pledge
Agreement”) and financing statements which pledge and create a first priority
security interest in the Defeasance Collateral in favor of Lender.

d. Confirmation in writing from Lender’s custodian that it has received all of
the Defeasance Collateral for the account and benefit of Lender.

e. A written certification from Borrower which confirms that, following
Defeasance, Borrower continues to satisfy the “single purpose entity”
requirements of this Loan Agreement.

f. Such legal opinions given by Borrower’s or Lender’s counsel (which counsel
must be reasonably acceptable to Lender) as Lender may require to confirm
(i) that the Defeasance Collateral and the proceeds thereof have been validly
pledged to Lender, that the Defeasance Pledge Agreement and other Loan Documents
after the Defeasance are enforceable against Borrower in accordance with the
respective terms and Lender

 

6



--------------------------------------------------------------------------------

has a perfected first priority security interest in the Defeasance Collateral,
(ii) in the event of a bankruptcy proceeding or similar occurrence with respect
to Borrower, none of the Defeasance Collateral nor any proceeds thereof will be
property of Borrower’s estate under Section 541 of the Bankruptcy Code or any
similar statute and the grant of security interest therein to Lender shall not
constitute an avoidable preference under Section 547 of the Bankruptcy Code or
applicable state law, (iii) the release of the lien of the Security Instrument
and the pledge of Defeasance Collateral will not directly or indirectly result
in or cause any REMIC that then holds the Note to fail to maintain its status as
a REMIC and (iv) the defeasance will not cause any REMIC to be an investment
company under the Investment Company Act of 1940.

g. Forms of all documents necessary to release the Property or, in the case of
partial Defeasance, the Release Property from the liens created by the Security
Instrument and related UCC financing statements (collectively, “Release
Instruments”), each in appropriate form required by the state in which the
Property or, in the case of partial Defeasance, the Release Property is located.

h. Such other certificates, confirmations, documents or instruments as Lender
reasonably deems necessary in connection with the Defeasance, including, without
limitation, a Rating Confirmation.

(E) Borrower shall satisfy the requirements of Section 10.03 hereof.

(iii) Purchase and Ownership of the Defeasance Collateral. The “Defeasance
Collateral” must consist only of non-callable and non-redeemable securities
issued, or fully insured as to payment, by the United States of America or such
other securities as are permitted at the time of Defeasance by the Tax Code with
respect to REMIC collateral substitutions. The Defeasance Collateral also must
provide for (A) redemption payments to occur prior, but as close as possible, to
all successive Payment Due Dates occurring after the Release Date and
(B) deliver redemption proceeds at least equal to (1) in the event of Defeasance
of the entire Loan the amount of principal and interest due on the Note on each
such Payment Due Date including full payment due on the Note on the Maturity
Date or (2) in the event of partial Defeasance the amount of principal and
interest due on the Defeasance Note on each such Payment Due Date, including
full payment due on the Defeasance Note on the Maturity Date (“Scheduled Debt
Payment”). The Defeasance Collateral shall be arranged such that redemption
payments received from the Defeasance Collateral are paid directly to Lender to
be applied on account of the Scheduled Debt Payments. Unless otherwise agreed in
writing by Lender, the pledge of the Defeasance Collateral shall be effectuated
through the book-entry facilities of a qualified securities intermediary
designated by Lender (which may be Lender itself or an Affiliate of Lender if
such party qualifies as a securities intermediary) in conformity with all
applicable laws.

(iv) Successor Borrower Option. Borrower, at Borrower’s expense, has the right,
or, in the case of partial Defeasance, an obligation to designate an
accommodation borrower (“Successor Borrower”) which satisfies Lender’s then
current requirements for a “single purpose entity” to assume at the time of
Defeasance ownership of the Defeasance Collateral and liability for all or, in
the case of partial Defeasance, a portion of, related to the

 

7



--------------------------------------------------------------------------------

Partial Release Price of Borrower’s obligations under this Loan Agreement, the
Defeasance Pledge Agreement and the other Loan Documents (to the extent that
liability thereunder survives repayment of the Loan and release of the Property
or, in the case of partial Defeasance, the Release Property). Such transfer and
assumption shall be evidenced by a duly executed, written agreement reasonably
satisfactory to Lender, whereupon Borrower and Guarantors (subject to
satisfaction of all requirements of this Section 2.05(b)(ii)) shall be relieved,
or, in the case of partial Defeasance, partially relieved from liability in
connection with the Loan (except for those obligations which, by the express
terms of the Loan Documents, survive payment of the Loan which shall be assumed
by Successor Borrower). Notwithstanding any contrary provision in this Loan
Agreement, no assumption fee is required upon a transfer of the Loan in
accordance with this Section. If a Successor Borrower assumes Borrower’s
obligations, Lender may require as a condition to Defeasance, such additional
legal opinions from Borrower’s, Lender’s or Successor Borrower’s counsel as
Lender reasonably deems necessary to confirm the valid creation and authority of
the Successor Borrower (including a nonconsolidation opinion), the assignment
and assumption of the Loan and Defeasance Collateral between Borrower and
Successor Borrower, and the enforceability of the assignment documents and of
the Loan Documents as the obligation of Successor Borrower.

(v) Substitute Notes on Partial Defeasance. With respect to any partial
Defeasance, Borrower shall execute and deliver to Lender all documents necessary
to amend and restate the Note with two substitute notes: one note having a
principal balance equal to the defeased portion of the Loan (the “Defeased
Note”) and one note having a principal balance equal to the undefeased portion
of the Note (the “Undefeased Note”). The Undefeased Note may be the subject of a
further Defeasance in accordance with the terms of this Section 2.05(b) (the
term “Note”, as used in this Section 2.05(b), being deemed to refer to the
Undefeased Note that is the subject of further Defeasance).

(vi) Defeasance Costs and Expenses. Borrower shall pay all reasonable costs and
expenses incurred by Lender in connection with Defeasance, which payment is
required prior to Lender’s issuance of the Release and whether or not Defeasance
is completed. Such expenses include, without limitation, the cost incurred by
Lender to obtain Rating Confirmation contemplated by Section 2.05(b)(ii)(D)(8),
the reasonable fees and disbursements of Lender’s legal counsel and a processing
fee to cover Lender’s administrative costs to process Borrower’s Defeasance
request. Lender reserves the right to require that Borrower post a deposit to
cover costs which Lender reasonably anticipates will be incurred.

(c) Prohibited Prepayment Prior to Open Date. Except as otherwise set forth in
Section 2.05(d), if payment of all or any part of the principal balance of the
Loan is tendered by Borrower, a purchaser at foreclosure, a Guarantor, or any
other Person prior to the Open Date, whether by reason of acceleration of the
Loan or otherwise (a “Prohibited Prepayment”), such tender shall be deemed an
attempt to circumvent the prohibition against prepayment set forth in
Section 2.05(a) and, at Lender’s option, shall be an Event of Default. If a
Prohibited Prepayment occurs and is accepted voluntarily or otherwise by Lender,
then, in addition to all other rights and remedies available to Lender upon an
Event of Default, a Prohibited Prepayment Fee (as defined below) shall be due to
compensate Lender for damages suffered as a result of the Prohibited Prepayment,
such amount shall be due in addition to the outstanding principal balance, all
accrued and unpaid interest and other outstanding amounts due under the Loan
Documents. The “Prohibited Prepayment Fee” shall be a prepayment premium equal
to:

(i) three percent (3%) of the outstanding principal balance of Note, plus

 

8



--------------------------------------------------------------------------------

(ii) the Yield Maintenance Premium (as defined below).

The “Yield Maintenance Premium” shall be equal to the greater of (i) one percent
(1%) of the outstanding principal balance of the Note or (ii) the excess, if
any, of (A) the present value (“PV”) of all scheduled interest and principal
payments due on each Payment Due Date in respect of the Loan for the period from
the date of such accepted prepayment to the Maturity Date, including the
principal amount of the Loan scheduled to be due on the Maturity Date,
discounted at an interest rate per annum equal to the Index (defined below),
based on a 360-day year of twelve 30-day months, over (B) the principal amount
of the Loan outstanding immediately before such accepted prepayment [i.e., (PV
of all future payments) - (principal balance at time of acceleration)]. The
foregoing amount shall be calculated by Lender and shall be conclusive and
binding on Borrower (absent manifest error).

For purposes hereof, “Index” means the average yield for “treasury constant
maturities” published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (“FRB Release”), for the second full week
preceding the date of acceleration of the Maturity Date for instruments having a
maturity coterminous with the remaining term of the Loan. If the FRB Release is
no longer published, Lender shall select a comparable publication to determine
the Index. If there is no Index for instruments having a maturity coterminous
with the remaining term of the Loan, then the weighted average yield to maturity
of the Indices with maturities next longer and shorter than such remaining
average life to maturity shall be used, calculated by averaging (and rounding
upward to the nearest whole multiple of 1/100 of 1% per annum, if the average is
not such a multiple) the yields of the relevant Indices (rounded, if necessary,
to the nearest 1/100 of 1% with any figure of 1/200 of 1% or above rounded
upward).

(d) Prepayment as a Result of a Casualty or Condemnation. Prepayments arising
from Lender’s application of insurance proceeds upon the occurrence of a
Casualty, the application of a condemnation award upon the occurrence of a
Condemnation, or as set forth in Section 2.02 (e) may be made prior to the Open
Date without being deemed a Prohibited Prepayment and, whenever made, without
payment of the Prohibited Prepayment Fee and not subject to Defeasance Costs or
Yield Maintenance Premium.

(e) Notice Irrevocable. Notwithstanding any provision of this Loan Agreement to
the contrary, Borrower’s notice of defeasance in accordance with subsection
2.05(b) above shall be irrevocable, and the principal balance to be prepaid
shall be absolutely and unconditionally due and payable on the date specified in
such notice.

 

9



--------------------------------------------------------------------------------

ARTICLE 3

CASH MANAGEMENT

3.01. Lockbox. Intentionally deleted.

ARTICLE 4

ESCROW AND RESERVE REQUIREMENTS

4.01. Creation and Maintenance of Escrows and Reserves.

(a) Control of Reserve Accounts. On the Closing Date, each of the Reserve
Accounts shall be established by Lender. Each Reserve Account required under
this Loan Agreement shall be a custodial account established by Lender, and, at
Lender’s option, funds deposited into a Reserve Account may be commingled with
other money held by Lender. Each Reserve Account shall be under the sole
dominion and control of Lender, and Borrower shall not have any right to
withdraw funds from a Reserve Account. Unless required by the laws of the state
which govern this Loan Agreement or otherwise expressly provided in this Loan
Agreement, Borrower shall not be entitled to any earnings or interest on funds
deposited in any Reserve Account. Upon the occurrence of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Accounts to the
payment of the Debt in any order as determined by Lender in its sole discretion.

(b) Funds Dedicated to Particular Purpose. Funds held in a Reserve Account are
not to be used to fund Reserve Items contemplated by a different Reserve
Account, and Borrower may not use and Lender shall have no obligation to apply
funds from one Reserve Account to pay for Reserve Items contemplated by another
Reserve Account. For example, funds held in the Replacement Reserve Account
shall not be used to pay for Immediate Repairs.

(c) Release of Reserves Upon Payment of Debt. Upon payment in full of the Loan,
Lender shall disburse to Borrower all unapplied funds held by Lender in the
Reserve Accounts pursuant to this Loan Agreement.

(d) Release of Individual Reserve Account after Full Performance of Reserve
Items. Lender shall disburse to Borrower all unapplied funds remaining in the
Immediate Repair Escrow Account upon receipt of evidence satisfactory to Lender
that (i) Borrower has completed, in the manner required by this Loan Agreement,
all Reserve Items to be funded by such Reserve Account, and (ii) no Liens exist
against the Property with respect to such Reserve Items. Lender shall not be
obligated to make any such disbursement when an Event of Default exists, and
Lender may deduct from such final disbursement all outstanding amounts then due
and unpaid to Lender under the Loan Documents.

(e) No Obligation of Lender. Nothing in this Loan Agreement shall: (i) make
Lender responsible for making or completing any Reserve Item; (ii) require
Lender to advance, disburse or expend funds in addition to funds then on deposit
in the related Reserve Account to make or complete any Reserve Item; or
(iii) obligate Lender to demand from Borrower additional sums to make or
complete any Reserve Item.

(f) No Waiver of Default. No disbursements made from a Reserve Account at the
time when a Borrower default or Event of Default has occurred and is then
continuing shall be deemed a waiver or cure by Lender of that default or Event
of Default, nor shall Lender’s rights and remedies by prejudiced in any manner
thereby.

 

10



--------------------------------------------------------------------------------

(g) Insufficient Amounts in a Reserve Account. Notwithstanding that Lender has
the right to require Borrower to pay any deficiency in a Reserve Account other
than the Replacement Reserve Account if Lender determines that amounts in a
Reserve Account are insufficient, the insufficiency of funds in a Reserve
Account, or Lender’s application of funds in a Reserve Account following an
Event of Default other than for funding of the Reserve Items, shall not relieve
Borrower from its obligation to perform in full each of its: (i) obligations and
covenants under this Loan Agreement; (ii) agreements or covenants with tenants
under the Leases; and (iii) agreements with leasing agents.

4.02. Tax Escrow.

(a) Deposits to the Tax Escrow Account. On the Closing Date, Borrower has
deposited such amount as is noted on the closing statement relating to the
closing of the Loan, to the Tax Escrow Account which is the amount determined by
Lender that is necessary to pay when due Borrower’s obligation for Taxes upon
the due dates established by the appropriate tax or assessing authorities during
the next ensuing twelve (12) months, taking into consideration the Monthly Tax
Deposits to be collected from the first Payment Due Date to the due date for
payment of Taxes. Thereafter, beginning on the first Payment Due Date and on
each Payment Due Date thereafter, Borrower shall deliver to Lender the Monthly
Tax Deposit.

(b) Disbursement from Tax Escrow Account. Provided amounts in the Tax Reserve
Account are sufficient to pay the Taxes then due and no Event of Default exists,
Lender shall pay the Taxes as they become due on their respective due dates on
behalf of Borrower by applying the funds held in the Tax Escrow Account to the
payments of Taxes then due. In making any payment of Taxes, Lender may do so
according to any bill, statement or estimate obtained from the appropriate
public office with respect to Taxes without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.

(c) Surplus or Deficiency in Tax Escrow Account. If amounts on deposit in the
Tax Escrow Account collected for an annual tax period exceed the Taxes actually
paid during such tax period, Lender shall, in its discretion, return the excess
to Borrower or credit the excess against the payments Borrower is to make to the
Tax Escrow Account for the next tax period. If amounts on deposit in the Tax
Escrow Account collected for an annual tax period are insufficient to pay the
Taxes actually due during such tax period, Lender shall notify Borrower of the
deficiency and, within ten (10) days thereafter, Borrower shall deliver to
Lender such deficiency amount. If, however, Borrower receives notice of any such
deficiency on a date that is within ten (10) days prior to the date that Taxes
are due, Borrower will deposit the deficiency amount within two (2) business
days after its receipt of such deficiency notice.

(d) Changes in Amount of Taxes Due; Changes in the Monthly Tax Deposit. Borrower
shall notify Lender immediately of any changes to the amounts, schedules and
instructions for payment of any Taxes of which it has or obtains knowledge and
authorizes Lender or its agent to obtain the bills for Taxes directly from the
appropriate taxing authority. If the amount due for Taxes shall increase and
Lender reasonably determines that amounts on deposit in the Tax Escrow Account
will not be sufficient to pay Taxes due for an annual tax period, Lender shall
notify Borrower of such determination and of the increase needed to the Monthly
Tax Deposit. Commencing with the Payment Due Date specified in such notice from
Lender, Borrower shall make deposits at the increased amount of the Monthly Tax
Deposit.

 

11



--------------------------------------------------------------------------------

4.03. Insurance Premium Escrow.

(a) Deposits to Insurance Premium Escrow Account. On the Closing Date, Borrower
has deposited such amount as is noted on the closing statement relating to the
closing of the Loan to the Insurance Premium Escrow Account which is the amount
determined by Lender that is necessary to pay when due Borrower’s obligation for
Insurance Premiums during the next ensuing twelve (12) months, taking into
consideration the Monthly Insurance Deposits to be collected from the first
Payment Due Date to the due date for payment of such Insurance Premiums.
Thereafter, beginning on the first Payment Due Date and on each Payment Due Date
thereafter, Borrower shall deliver to Lender the Monthly Insurance Deposit.

(b) Disbursement from Insurance Premium Escrow Account. Provided amounts in the
Insurance Premium Escrow Account are sufficient to pay the Insurance Premiums
then due and no Event of Default exists, Lender shall pay the Insurance Premiums
as they become due on their respective due dates on behalf of Borrower by
applying funds held in the Insurance Premium Escrow Account to the payments of
Insurance Premiums then due. In making any payment relating to Insurance
Premiums, Lender may do so according to any bill, statement or estimate procured
from the insurer without inquiry into the accuracy of such bill, statement or
estimate.

(c) Surplus or Deficiency in Insurance Premium Escrow Account. If amounts on
deposit in the Insurance Premium Escrow Account collected for an annual period
exceed the Insurance Premiums actually paid during such period, Lender shall, in
its discretion, return such excess to Borrower or credit such excess against the
payments Borrower is to make to the Insurance Premium Escrow Account for the
next annual period. If amounts on deposit in the Insurance Premium Escrow
Account collected for an annual premium period are insufficient to pay the
Insurance Premiums actually due during such annual period Lender shall notify
Borrower of the deficiency and, within ten (10) days thereafter, Borrower shall
deliver to Lender such deficiency amount. If, however, Borrower receives notice
of any such deficiency on a date that is within ten (10) days prior to the date
that Insurance Premiums are due, Borrower will deposit the deficiency amount
within two (2) business days after its receipt of such deficiency notice.

(d) Changes in Insurance Premium Amounts; Change in Monthly Deposit Amount.
Borrower shall notify Lender immediately of any changes to the amounts,
schedules and instructions for payment of any Insurance Premiums of which it has
or obtains knowledge and authorizes Lender or its agent to obtain the bills for
the Insurance Premiums directly from the insurance provider or its agent. If the
amount due for Insurance Premiums shall increase and Lender reasonably
determines that amounts on deposit in the Insurance Premium Escrow Account will
not be sufficient to pay the Insurance Premiums, Lender shall notify Borrower of
such determination and of the increase needed to the Monthly Insurance Deposit.
Commencing with the Payment Due Date specified in such notice from Lender,
Borrower shall make deposits at the increased amount of the Monthly Insurance
Deposit.

 

12



--------------------------------------------------------------------------------

4.04. Immediate Repair Escrow Account.

(a) Immediate Repair Escrow Generally. Amounts in the Immediate Repair Escrow
Account are to be used for the purpose of funding the Immediate Repairs, which
Borrower covenants and agrees to perform in accordance with the terms of this
Loan Agreement on or before the dates specified on Exhibit B but not later than
twelve (12) months from the date hereof.

(b) Deposit to the Immediate Repair Escrow Account. On the Closing Date,
Borrower shall deposit $-0- with Lender as the reserve for completion of the
Immediate Repairs (“Immediate Repair Deposit”).

(c) Disbursements from the Immediate Repair Escrow Account. Lender shall make
disbursements from the Immediate Repair Escrow Account upon Borrower’s
performance, to Lender’s satisfaction, of all conditions to disbursement set
forth in Article 5 of this Loan Agreement.

4.05. Replacement Reserve Account.

(a) Replacement Reserve Generally. Amounts in the Replacement Reserve Account
are to be used for the purpose of funding the Replacements, which Borrower
covenants and agrees to perform in accordance with the terms of this Loan
Agreement.

(b) Deposits to the Replacement Reserve Account. Beginning on the first Payment
Due Date and on each Payment Due Date thereafter, Borrower shall pay $34,541.67
(“Monthly Replacement Reserve Deposit”) to Lender as a deposit to the
Replacement Reserve Account.

(c) Disbursements from the Replacement Reserve Account. Lender shall make
disbursements from the Replacement Reserve Account upon Borrower’s performance,
to Lender’s satisfaction, of all conditions to disbursement set forth in Article
5 hereof.

ARTICLE 5

COMPLETION OF REPAIRS RELATED TO RESERVE ACCOUNTS;

CONDITIONS TO RELEASE OF FUNDS

5.01. Conditions Precedent to Disbursements from Certain Reserve Accounts. The
following provisions apply to each request for disbursement from the Immediate
Repair Escrow Account and the Replacement Reserve Account:

(a) Disbursement only for Completed Repairs. Disbursements shall be limited to
Reserve Items that are fully completed and paid for in full by Borrower except
to the extent permitted under Section 5.01(b) of this Loan Agreement. At no time
shall Lender be obligated to pay amounts to Borrower in excess of the current
balance in the applicable Reserve Account at the time of disbursement.

 

13



--------------------------------------------------------------------------------

(b) Partial Completion. Lender may agree to disburse funds for Reserve Items
prior to completion thereof where (i) the contractor performing such work
requires periodic payments pursuant to the terms of its written contract with
Borrower and Lender has given its prior written approval to such contract, and
(ii) the cost of the portion of the Reserve Item to be completed under such
contract exceeds $10,000, or (iii) as to Replacements, payment is to be made
with the Disbursement.

(c) Disbursement Request; Maximum Frequency and Amount. Borrower shall submit to
Lender a Disbursement Request together with such additional information as
Lender may reasonably request in connection with the Disbursement Request at
least ten (10) business days prior to the date on which Borrower requests Lender
to make a disbursement from a Reserve Account. Unless otherwise agreed to by
Lender, Borrower may not submit, and Lender shall not be required to make, more
than one (1) disbursement from each Reserve Account during any calendar month.
No Disbursement Request shall be made for less than $2,500 or the total cost of
the Reserve Items, if less.

(d) No Existing Event of Default. Lender may refuse to make any disbursement if
an Event of Default exists as of the date on which Borrower submits the
Disbursement Request or on the date the disbursement is actually to be made.

(e) Responsible Officer Certificate. Lender must receive a certificate, signed
by a Responsible Officer of Borrower (and, at Lender’s option, also signed by
Borrower’s project architect or engineer if the cost of a single Reserve Item or
the aggregate amount of the Disbursement Request exceeds $25,000), which
certifies that:

(i) All information stated in the Disbursement Request is true and correct in
all material respects, each attachment to the Disbursement Request is correct
and complete, and if the attachment is a copy of the original, that it is a true
and an accurate reproduction of the original;

(ii) Each of the Reserve Items to be funded in connection with the Disbursement
Request was or is to be performed in a good and workmanlike manner and in
accordance with all Requirements of Law, and has been paid in full by Borrower;

(iii) Subject to Section 5.03, each party that supplied materials, labor or
services has been or with the Disbursement will be paid in full (for the portion
for which disbursement is sought in the case of disbursements authorized in
accordance with Section 5.01(b) hereof); and

(iv) In the case of disbursements authorized in accordance with Section 5.01(b)
hereof, the materials for which the request are made are on-site at the Property
and properly secured or have been installed in the Property.

(f) Inspection to Confirm Completion. Prior to making any disbursement over
$10,000, Lender may require an inspection of the Property, performed at
Borrower’s expense, to verify completion thereof.

(g) Absence of Liens. Lender may require that Borrower provide Lender with any
or all of the following: (i) a written lien waiver acceptable to Lender from
each party to be paid in connection with the Disbursement Request; or (ii) a
search of title to the Property effective to the date of the disbursement which
shows no Liens other than the Permitted Encumbrances.

 

14



--------------------------------------------------------------------------------

(h) Payment of Lender’s Expenses. Borrower shall pay all reasonable
out-of-pocket expenses incurred by Lender in processing Borrower’s Disbursement
Request including, without limitation, any inspection costs (whether performed
by Lender or an independent inspector selected by Lender but not to exceed
$100.00 per inspection) and reasonable legal fees and expenses.

(i) Other Items Lender Deems Necessary. Lender shall have received such other
evidence as Lender reasonably requests in connection with its confirmation that
each Reserve Item to be paid in connection with the Disbursement Request has
been completed or performed in accordance with the terms of this Loan Agreement.

5.02. Waiver of Conditions to Disbursement. No waiver given by Lender of any
condition precedent to disbursement from a Reserve Account shall preclude Lender
from requiring that such condition be satisfied prior to making any other
disbursement from a Reserve Account.

5.03. Direct Payments to Suppliers and Contractors. (a) Provided no Event of
Default has occurred and is continuing, Borrower may request that Lender, at its
option, and (b) Lender, at its option, but only upon and during the continuance
of an Event of Default, may; make disbursements directly to the supplier or
contractor to be paid in connection with the Disbursement Request. Borrower’s
execution of this Loan Agreement constitutes an irrevocable direction and
authorization for Lender to make requested payments directly to the supplier or
contractor, notwithstanding any contrary instructions from Borrower or notice
from Borrower of a dispute with such supplier or contractor. Each disbursement
so made by Lender shall satisfy Lender’s obligation under this Loan Agreement.

5.04. Performance of Reserve Items.

(a) Performance of Reserve Items. Borrower agrees to commence each Reserve Item
by its required commencement date stated on the applicable Exhibit to this Loan
Agreement identifying such Reserve Item and to pursue completion diligently of
each Reserve Item on or before its completion date stated on such Exhibit and,
in the absence of a commencement date or completion date being specified, when
necessary in order to keep the Property in good order and repair, in a good and
marketable condition and as necessary to keep any portion thereof from
deteriorating. Borrower shall complete each Reserve Item in a good and
workmanlike manner, using only new materials of the same or better quality than
that being replaced or as otherwise approved by Lender. All Reserve Items shall
be performed in accordance with, and upon completion shall comply with, all
Requirements of Law (including without limitation obtaining and maintaining in
effect all necessary permits and governmental approvals) and all applicable
insurance requirements.

 

15



--------------------------------------------------------------------------------

(b) Contracts. For Contracts over $25,000, Lender shall have the right, at its
option, to approve all contracts or work orders with materialmen, mechanics,
suppliers, subcontractors, contractors or other parties providing labor or
materials in connection with the Reserve Items.

(c) Entry onto Property. In order to perform inspections or, following an Event
of Default, to complete Reserve Items which Borrower has failed to perform,
Borrower hereby grants Lender and its agents the right, from time to time, to
enter onto the Property upon twenty-four (24) hours prior notice.

(d) Lender Remedy for Failure to Perform. In addition to Lender’s remedies
following an Event of Default, Borrower acknowledges that upon and during the
continuance of an Event of Default, Lender shall have the right (but not the
obligation) to complete or perform the Reserve Items for which amounts have been
reserved under this Loan Agreement and for such purpose, Borrower hereby
appoints Lender its attorney-in-fact with full power of substitution (and which
shall be deemed to be coupled with an interest and irrevocable until the Loan is
paid in full and the Security Instrument is discharged of record, with Borrower
hereby ratifying all that its said attorney shall do by virtue thereof); (i) to
complete or undertake such work in the name of Borrower; (ii) to proceed under
existing contracts or to terminate existing contracts (even where a termination
penalty may be incurred) and employ such contractors, subcontractors, watchmen,
agents, architects and inspectors as Lender determines necessary or desirable
for completion of such work; (iii) to make any additions, changes and
corrections to the scope of the work as Lender deems necessary or desirable for
timely completion; (iv) to pay, settle or compromise all existing bills and
claims which are or may become Liens against the Property or as may be necessary
or desirable for completion of such work; (v) to execute all applications and
certificates in the name of Borrower which may be required to obtain permits and
approvals for such work or completion of such work; (vi) to prosecute and defend
all actions or proceedings in connection with the repair or improvements to the
Property; and (vii) to do any and every act which Borrower might do in its own
behalf to fulfill the terms of Borrower’s obligations under this Loan Agreement.
Amounts expended by Lender which exceed amounts held in the Reserve Accounts
shall be added to the Maximum Loan Amount, shall be immediately due and payable,
and shall bear interest at the Default Rate from the date of disbursement until
paid in full.

ARTICLE 6

LOAN SECURITY AND RELATED OBLIGATIONS

6.01. Security Instrument and Assignment of Rents and Leases. Payment of the
Loan and performance of the Obligations shall be secured, inter alia, by the
Security Instrument and the Assignment of Leases and Rents. Borrower shall
execute at closing the Security Instrument and the Assignment of Leases and
Rents and abide by its obligations thereunder.

6.02. Assignment of Property Management Contract. Borrower and the Property
Manager shall execute at closing the Assignment of the Property Management
Contract and to abide by their respective obligations thereunder.

6.03. Assignment of Operating Agreements. As security for payment of the Loan
and performance by Borrower of all Obligations, Borrower hereby transfers, sets
over and assigns to Lender all of Borrower’s right, title and interest in and to
the Operating Agreements to Lender for security purposes.

 

16



--------------------------------------------------------------------------------

6.04. Pledge of Property; Grant of Security Interest. As security for payment of
the Loan and performance by Borrower of all Obligations, Borrower hereby
pledges, assigns, sets over and transfers to Lender, and grants to Lender a
continuing security interest in and to: (a) each of the Reserve Accounts and the
Operating Account, (b) all funds and monies from time to time deposited or held
in each of the Reserve Accounts and the Operating Account, and (c) all interest
accrued, if any, with respect to the Reserve Accounts and the Operating Account;
provided that Lender shall make disbursements from each of the Reserve Accounts
when, as and to the extent required by this Loan Agreement and Borrower may make
withdrawals from the Operating Account in accordance with this Loan Agreement.
The parties agree that each of the Reserve Accounts and the Operating Account is
a “deposit account” within the meaning of Article 9 of the UCC and that this
Loan Agreement also constitutes a “security agreement” within the meaning of
Article 9 of the UCC. Borrower shall not, without Lender’s prior written
consent, further pledge, assign, transfer or grant any security interest in any
of the Reserve Accounts or in the Operating Account nor permit any Lien to
attach thereto, except as may be created in favor of Lender in connection with
the Loan.

6.05. Environmental Indemnity Agreement. Borrower and each Guarantor will be
required to execute at closing the Environmental Indemnity and to abide by their
obligations thereunder.

6.06. Guaranty of Guarantors. Each Guarantor will be required to execute at
closing the Guaranty and to abide by its obligations thereunder.

ARTICLE 7

SINGLE PURPOSE ENTITY REQUIREMENTS

7.01. Commitment to be a Single Purpose Entity. Borrower represents, warrants
and covenants to Lender as follows:

(a) Borrower is a Single Purpose Entity and will continue to be a Single Purpose
Entity at all times until the Loan has been paid in full.

(b) SPE Equity Owner is a Single Purpose Entity and will continue to be a Single
Purpose Entity at all times until the Loan has been paid in full.

(c) SPE Manager is a Single Purpose Entity and will continue to be a Single
Purpose Entity at all times until the Loan has been paid in full.

(d) The Organizational Chart attached to this Loan Agreement is true, complete
and correct.

(e) All of the factual assumptions made in the substantive consolidation opinion
delivered by Borrower’s counsel to Lender, of even date herewith, are true and
correct in all respects.

(f) The “single purpose entity” provisions included in the organizational
documents of Borrower, SPE Manager and SPE Equity Owner shall not, without
Lender’s prior written consent, be amended, rescinded or otherwise revoked until
the Loan has been paid in full.

 

17



--------------------------------------------------------------------------------

(g) Prior to the withdrawal or the disassociation of the SPE Manager from
Borrower, Borrower shall immediately appoint a new manager whose organizational
documents are substantially similar to those of the original SPE Manager and, if
an opinion letter pertaining to substantive consolidation was required at
closing, deliver a new substantive consolidation opinion letter with respect to
the new SPE Manager and its equity owners which is acceptable in all respects to
Lender and to the Rating Agencies if a Securitization has occurred. (The
requirements of this subsection shall not be construed to permit a Transfer in
violation of Article 10.)

7.02. Definition of Single Purpose Entity.

(a) Borrower Criteria. With respect to Borrower, a “Single Purpose Entity” means
a corporation, limited partnership or limited liability company which:

(i) has not and shall not engage in any business or activity, other than with
respect to Borrower, the ownership, operation and maintenance of the Property
and activities incidental thereto;

(ii) has not and shall not, acquire or own any assets other than with respect to
Borrower, the Property and such incidental Personal Property as may be necessary
for the operation of the Property;

(iii) if such entity is (A) a limited liability company (other than a single
member limited liability company which satisfies the requirements of clause
(iv) below), shall have at all times hereafter a manager or a managing member
that satisfies the requirements of Section 7.02(b) below, or (B) a limited
partnership, all of its general partners have satisfied and shall satisfy the
requirements of Section 7.02(b) below;

(iv) if such entity is a single member limited liability company, such entity
shall be (A) formed and organized under Delaware law and otherwise comply with
all other Rating Agency criteria for single member limited liability companies
(including, without limitation, the inclusion of a “springing member” and
delivery of Delaware single member liability company opinions acceptable in all
respects to Lender and to the Rating Agencies); and (B) such entity shall have
at least one (1) Independent Director on its board of managers or on the board
of directors of its corporate non-member manager; provided however if this Loan
becomes part of a securitization and any Rating Agency requires at least two
(2) Independent Directors, Borrower shall appoint, or cause the appointment of,
a second Independent Director;

(v) if such entity is a corporation, shall have at all times hereafter at least
one (1) Independent Director on its board of directors, provided, however, if
this Loan becomes part of a Securitization and any Rating Agency requires at
least two (2) Independent Directors, Borrower shall appoint, or cause the
appointment of, a second Independent Director;

(vi) has and shall preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its formation or organization;

(vii) has not and shall not merge or consolidate with any other Person;

 

18



--------------------------------------------------------------------------------

(viii) shall not take, any action to dissolve, wind-up, terminate or liquidate
in whole or in part; to sell, transfer or otherwise dispose of all or
substantially all of its assets; to change its legal structure; transfer or
permit the direct or indirect transfer of any partnership, membership or other
Equity Interests, as applicable, other than Permitted Transfers; issue
additional partnership, membership or other Equity Interests, as applicable; or
seek to accomplish any of the foregoing;

(ix) shall not, without the unanimous written consent of all Borrower’s
partners, members; or shareholders, as applicable, and the written consent of
100% of the members of the board of directors of the SPE Manager, including
without limitation the Independent Director(s): (A) file or consent to the
filing of any petition, either voluntary or involuntary, to take advantage of
any applicable insolvency, bankruptcy, liquidation or reorganization statute;
(B) seek or consent to the appointment of a receiver, liquidator or any similar
official; or (C) make an assignment for the benefit of creditors;

(x) shall not amend or restate its organizational documents if such change would
adversely impact the requirements set forth in this Section 7.02;

(xi) except as permitted by Section 7.02(a)(ii), shall not own any subsidiary or
make any investment in, any other Person;

(xii) shall not commingle its assets with the assets of any other Person;

(xiii) has not, and shall not, incur any debt, secured or unsecured, direct or
contingent (including, without limitation, guaranteeing any obligation), other
than the Loan and customary unsecured trade payables incurred in the ordinary
course of owning and operating the Property provided the same are not evidenced
by a promissory note, do not exceed, in the aggregate, at any time a maximum
amount of two percent (2%) of the outstanding principal amount of the Loan and
are paid within sixty (60) days of the date incurred;

(xiv) shall maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;

(xv) shall only enter into any contract or agreement with any general partner,
member, shareholder, principal or Affiliate of Borrower or Guarantor, or any
general partner, member, principal or Affiliate thereof, upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties;

(xvi) shall not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

(xvii) shall not assume or guaranty the debts of any other Person, hold itself
out to be responsible for the debts of another Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;

 

19



--------------------------------------------------------------------------------

(xviii) shall not make any loans or advances to any other Person;

(xix) shall file its own tax returns as required under federal and state law;

(xx) shall hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name and shall
correct any known misunderstanding regarding its separate identity;

(xxi) shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xxii) shall allocate shared expenses (including, without limitation, shared
office space) and to use separate stationery, invoices and checks;

(xxiii) shall pay (or cause the Property Manager to pay on behalf of Borrower
from Borrower’s funds) its own liabilities (including, without limitation,
salaries of its own employees) from its own funds; and

(xxiv) shall not acquire obligations or securities of its partners, members or
shareholders, as applicable.

(b) SPE Manager Criteria. With respect to SPE Manager, a “Single Purpose Entity”
means a corporation which complies in its own right with each of the
requirements contained in Section 7.02(a)(i) - (xxiv), except that:

(i) with respect to Section 7.02(a)(i) the SPE Manager shall not engage in any
business or activity other than being the sole manager of the Borrower and of
the SPE Equity Owner;

(ii) with respect to Section 7.02(a)(ii) the SPE Manager shall not acquire or
own any assets other than with respect to Borrower, the Property, the SPE Equity
Owner and such incidental Personal Property as may be necessary for the
operation of the Property; and

(iii) with respect to Section 7.02(a)(xiii) the SPE Manager has not and shall
not incur any debt, secured or unsecured, direct or contingent (including,
without limitation, guaranteeing any obligation).

(c) SPE Equity Owner Criteria. With respect to SPE Equity Owner, a “Single
Purpose Entity” means a limited liability company which, at all times since its
formation and thereafter complies in its own right with each of the requirements
contained in Section 7.02(a)(i) - (xxiv), except that:

(i) with respect to Section 7.02(a)(i) the SPE Equity Owner shall not engage in
any business or activity other than owning its Equity Interest in Borrower or,
also in the case of KOLA Investors, L.L.C., in Resource KOLA, L.L.C.;

 

20



--------------------------------------------------------------------------------

(ii) with respect to Section 7.02(a)(ii), the SPE Equity Owner has not and shall
not acquire or own any assets other than its Equity Interest in Borrower or,
also in the case of KOLA Investors, L.L.C., in Resource KOLA, L.L.C.;

(iii) Section 7.02(a)(iv)(B) shall not apply with respect to Resource KOLA,
L.L.C.; and

(iv) with respect to Section 7.02(a)(xiii) the SPE Equity Owner has not and
shall not incur any debt, secured or unsecured, direct or contingent (including,
without limitation, guaranteeing any obligation) other than the Mezzanine Loan
and customary unsecured trade payables provided the same are not evidenced by a
promissory note, do not exceed, in the aggregate, at any time a maximum amount
of $20,000.00 and are paid within sixty (60) days of the date incurred.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender that, as of the Closing Date:

8.01. Organization; Legal Status. Borrower, SPE Manager and SPE Equity Owner are
duly organized, validly existing and in good standing under the laws of its
state of formation and Borrower; (a) is duly qualified to transact business and
is in good standing in the state where the Property is located; and (b) has all
necessary approvals, governmental and otherwise, and full power and authority to
own, operate and lease the Property and otherwise carry on its business as now
conducted and proposed to be conducted. Borrower’s correct legal name is set
forth on the first page of this Loan Agreement. Borrower is a “registered
organization” within the meaning of the UCC and Borrower’s organization
identification number issued by its state of organization is correctly stated on
the signature page to this Loan Agreement.

8.02. Power; Authorization; Enforceable Obligations. Borrower has full power,
authority and legal right to execute, deliver and perform its obligations under
the Loan Documents. Borrower has taken all necessary action to authorize the
borrowing of the Loan on the terms and conditions of this Loan Agreement and the
other Loan Documents, and Borrower has taken all necessary action to authorize
the execution and delivery of its performance under the Loan Documents. The
officer or representative of Borrower signing the Loan Documents has been duly
authorized and empowered to do so. The Loan Documents constitute legal, valid
and binding obligations of Borrower, enforceable against Borrower in accordance
with their terms.

8.03. No Legal Conflicts. The borrowing of the Loan and Borrower’s execution,
delivery and performance of its obligations under the Loan Documents will not:
(a) violate, conflict with, result in a default (following notice and/or
expiration of the related grace/cure period without cure or both, as applicable)
under any agreement or other instrument to which Borrower is a party or by which
the Property may be bound or affected, or any Requirements of Law (including,
without limitation, usury laws); (b) result in the creation or imposition of any
Lien whatsoever upon any of its assets, except the Liens created by the Loan
Documents; nor (c) require any authorization or consent from, or any filing
with, any Governmental Authority (except for the recordation of the Security
Instrument in the appropriate land records in the state

 

21



--------------------------------------------------------------------------------

where the Property is located and UCC filings relating to the security interest
created hereby and by the Security Instrument which are necessary to perfect
Lender’s security interest in the Property).

8.04. No Litigation. No action, suit, or proceeding or investigation, judicial,
administrative or otherwise (including, without limitation, any reorganization,
bankruptcy, insolvency or similar proceeding) currently is pending or, to the
best of Borrower’s knowledge, threatened or contemplated against or affecting
Borrower, SPE Manager, SPE Equity Owner, any Guarantor or the Property that has
not been disclosed by Borrower in writing to Lender and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

8.05. Business Purpose of Loan. Borrower will use the proceeds of the Loan
solely for the purpose of carrying on a business or commercial enterprise and
not for personal, family or household purposes.

8.06. Warranty of Title. Borrower has good, marketable and insurable fee simple
title of record to the Property, free and clear of all Liens whatsoever except
for the Permitted Encumbrances. The Security Instrument and Assignment of Leases
and Rents, when properly recorded in the appropriate recording office, together
with the UCC financing statements required to be filed in connection therewith,
will create (a) a valid, first priority, perfected lien on the Property subject
only to Permitted Encumbrances; and (b) perfected security interests in and to,
and perfected assignments as collateral of, all Personal Property (including,
without limitation, the Leases), all in accordance with the terms thereof, in
each case subject only to any Permitted Encumbrances. None of the Permitted
Encumbrances, individually or in the aggregate: (a) materially interfere with
the benefits of the security intended to be provided by the Security Instrument,
(b) materially and adversely affect the value of the Property, or (c) materially
and adversely impair the use and operations of the Property. Borrower owns or
has rights in all collateral given as security for the Loan, free and clear of
any and all Liens except for the Liens created in favor of Lender in connection
with the Loan. Borrower shall forever warrant, defend and preserve the title and
the validity and priority of the Liens created in favor of Lender in connection
with the Loan and shall forever warrant and defend the same to Lender against
the claims of all persons whomsoever.

8.07. Condition of the Property. The Improvements are structurally sound, in
good repair and free of defects in materials and workmanship and have been
constructed and installed in substantial compliance with the plans and
specifications relating thereto. All major building systems located within the
Improvements (including, without limitation, the heating and air conditioning
systems, the electrical systems, plumbing systems, and all liquid and solid
waste disposal, septic and sewer systems) are in good working order and
condition and in compliance with all Requirements of Law. The Property is free
from damage caused by fire or other casualty.

8.08. No Condemnation. No Condemnation proceeding has been commenced or, to the
best of Borrower’s knowledge, is contemplated with respect to all or any portion
of the Property or for the relocation of roadways providing access to the
Property.

 

22



--------------------------------------------------------------------------------

8.09. Requirements of Law. To Borrower’s knowledge after due inquiry, the
Property and its present and contemplated use and occupancy are in full
compliance with all Requirements of Law.

8.10. Operating Permits. To Borrower’s knowledge after due inquiry, Borrower has
obtained all licenses, permits, registrations, certificates and other approvals,
governmental and otherwise (including, without limitation, zoning, building
code, land use and environmental), necessary for the use, occupancy and
operation of the Property and the conduct of its business thereat, all of which,
to Borrower’s knowledge after due inquiry, are in full force and effect as of
the date hereof. To Borrower’s knowledge after due inquiry, no event or
condition currently exists which could result in the revocation, suspension, or
forfeiture thereof.

8.11. Separate Tax Lot. The Property is assessed for real estate tax purposes as
one or more wholly independent tax lot or lots, separate from any adjoining land
or improvements not constituting a part of the Property.

8.12. Flood Zone. Except as otherwise disclosed on the survey of the Property
provided to Lender in connection with the Loan, no portion of the Improvements
is located in an area identified by the Federal Emergency Management Agency or
any successor thereto, as an area having special flood hazards.

8.13. Adequate Utilities. The Property is adequately served by all utilities
required for the current or contemplated use thereof. All water and sewer
systems are provided to the Property by public utilities, and the Property has
accepted or is equipped to accept such utility services.

8.14. Public Access. All public roads and streets necessary for access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and all-weather, and are physically and legally open for use by the
public.

8.15. Boundaries. Except as may be shown on the survey of the Property, all of
the Improvements lie wholly within the boundaries and building restriction lines
of the Property, and no easements or other encumbrances affecting the Property
(including, without limitation, the Permitted Encumbrances) encroach upon any of
the Improvements. Except as may be shown on the survey of the Property, no
improvements on adjacent properties encroach upon the Property. There have been
no on-site activities on any Individual Property (such as construction,
demolition or modification of improvements, roadwork, or eminent domain
proceedings) not disclosed on the original survey of such Individual Property
delivered to Lender in connection with the Loan.

8.16. Mechanic Liens. No mechanics’, materialmen’s or similar liens or claims
have been, or may be, filed for work, labor or materials affecting the Property
which are or may be Liens prior, equal or subordinate to the Security
Instrument.

8.17. Assessments. No unpaid assessments for public improvements or assessments
otherwise affecting the Property currently exist or, to the best of Borrower’s
knowledge, are pending, nor are improvements contemplated to the Property that
may result in any such assessments.

 

23



--------------------------------------------------------------------------------

8.18. Insurance. Borrower has obtained and delivered to Lender all insurance
policies Lender has required pursuant to Section 9.03 of this Loan Agreement,
with all Insurance Premiums prepaid thereunder, reflecting the insurance
coverage, amounts and other requirements set forth in this Loan Agreement. No
claims have been made under any of such insurance policies, and no party,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any of such insurance policies.

8.19. Leases. With respect to the Leases: (a) the Rent Roll dated as of the
Closing Date is true, complete and correct in all material respects and the
Property is not subject to Leases other than the Leases identified on such Rent
Roll; (b) Borrower has delivered to Lender the standard form of lease used with
respect to the Property; (c) each Lease, by its terms, is subordinate to the
lien of the Security Instrument or the subject of a separate subordination
agreement subordinating the Lease to the lien of the Security Instrument;
(d) Borrower is the sole owner of the entire lessor’s interest in the Leases and
has not assigned, pledged or otherwise transferred the Rents reserved in the
Leases (except to Lender); (e) all of the Leases are bona fide, arms-length
agreements with tenants unrelated to Borrower; (f) none of the Rents have been
collected for more than one (1) month in advance (and for such purpose, a
security deposit shall not be deemed rent collected in advance); (g) all
security deposits reflected on the Rent Roll have been collected and are being
held by Borrower in the full amount reported on the Rent Roll; (h) to Borrower’s
knowledge, no offsets or defenses exist in favor of any tenant to the payment of
any portion of the Rents and Borrower has no monetary obligation to any tenant
under any Lease; (i) Borrower has not received notice from any tenant
challenging the validity or enforceability of any Lease; (j) except shown on the
Rent Roll all payments due from tenants under the Leases are current; and (k) no
Lease contains an option to purchase, right of first refusal to purchase, or any
other similar provision.

8.20. Management Agreement. No change in the Property Manager or Property
Management Contract has occurred since the date of the most recent information
submitted to Lender with respect thereto, other than has been disclosed in
writing to Lender.

8.21. Financial Condition. Borrower currently is solvent and has received
reasonably equivalent value for its granting of the Liens in favor of Lender in
connection with the Loan. No change has occurred in the financial condition of
Borrower, SPE Manager, SPE Equity Owner, Guarantor, or any of their respective
constituent equity owners, general partners or managing members which would have
a Material Adverse Effect, since the date of the most recent financial
statements submitted to Lender with respect to each such party, other than has
been disclosed in writing to Lender.

8.22. Taxes. Borrower SPE Manager, and SPE Equity Owner have filed all federal,
state, county, municipal, and city income tax returns required to have been
filed by them and have paid all taxes and related liabilities which have become
due pursuant to such returns or pursuant to any assessments received by them.
Borrower does not know of any basis for any additional assessment in respect of
any such taxes and related liabilities for prior years.

8.23. No Foreign Person. Borrower is not a “foreign person” within the meaning
of §1445(f)3) of the Tax Code.

 

24



--------------------------------------------------------------------------------

8.24. Federal Regulations. Borrower is not engaged nor will it engage,
principally, or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U or
Regulation G.

8.25. Investment Company Act; Other Regulations. Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940 and the regulations issued thereunder,
each as amended. Borrower is not subject to regulations under any federal or
state statute or regulation which limits its ability to incur indebtedness.

8.26. ERISA. (a) Borrower is not and will not be an “employee benefit plan,” as
defined in §3(3) of ERISA, subject to Title I of ERISA, (b) none of the assets
of Borrower constitute or will constitute “plan assets” of one or more such
plans within the meaning of 29 C.F.R. §2510.3-101, (c) Borrower is not and will
not be a “governmental plan” within the meaning of §3(3) of ERISA, and
(d) transactions by or with Borrower are not and will not be subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans.

8.27. No Illegal Activity as Source of Funds. No portion of the Property has
been or will be purchased, improved, equipped or furnished with proceeds of any
illegal activity.

8.28. Compliance with Anti-Terrorism. Embargo. Sanctions and Anti-Money
Laundering Laws. Borrower, SPE Manager, SPE Equity Owner, each Guarantor, the
Property Manager, and to the best of Borrower’s knowledge, after having made
reasonable inquiry (a) each Person owning an interest in Borrower, SPE Manager,
SPE Equity Owner, a Guarantor, or the Property Manager (if the Property Manager
is an Affiliate of Borrower) and (b) each commercial tenant at the Property:
(i) is not currently identified on OFAC List, and (ii) is not a Person with whom
a citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States. Borrower
agrees to confirm this representation and warranty in writing on an annual basis
if requested by Lender to do so.

8.29. Brokers and Financial Advisors. Borrower has not dealt with any financial
advisor, broker, underwriter, placement agent or finder in connection with the
transaction contemplated by this Loan Agreement who may be owed a commission or
other compensation which Borrower will not have paid in full as of the Closing
Date.

8.30. Complete Disclosure: No Change in Facts or Circumstances. Borrower has
disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially inaccurate, incomplete or misleading. All information provided in or
supplied with the application for Loan, or in satisfaction of the terms thereof,
remains true, complete and correct in all material respects, and no adverse
change in any condition or fact has occurred that would make any of such
information materially inaccurate, incomplete or misleading.

 

25



--------------------------------------------------------------------------------

8.31 Survival. The representations and warranties contained in this Article 8
survive for so long as the Loan remains payable and any Obligation remains to be
performed.

ARTICLE 9

BORROWER COVENANTS

9.01. Payment of Debt and Performance of Obligations. Borrower shall fully and
punctually pay the Loan and perform the Obligations when and as required by the
Loan Documents. Borrower may not prepay the Loan except in strict accordance
with this Loan Agreement.

9.02. Payment of Taxes and Other Lienable Charges.

(a) Payment Obligation. Borrower shall promptly and fully pay by their due date
all Taxes and Other Charges now or hereafter assessed or charged against the
Property as they become due and payable. Borrower shall promptly cause to be
paid and discharged any Lien which may be or become a Lien against the Property
(including, without limitation, mechanic’s or materialman’s liens). Except to
the extent sums sufficient to pay Taxes or Other Charges have been deposited
with Lender in accordance with this Loan Agreement, Borrower shall furnish to
Lender, upon request, evidence satisfactory to Lender that all Taxes and Other
Charges have been paid and are not delinquent.

(b) Right to Contest. After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith with due diligence, the amount or validity or
application in whole or in part of any of the Taxes or Other Charges, provided
that: (i) no Event of Default exists; (ii) such proceeding suspends the
collection of such Taxes or Other Charges and the Property will not be in danger
of being sold for such unpaid Taxes or Other Charges, or Borrower has paid all
of such Taxes or Other Charges under protest; (iii) such proceeding is permitted
under and is conducted in accordance with the provisions of any other instrument
to which Borrower or the Property is subject and does not constitute a default
thereunder; (iv) if Borrower has not paid the disputed amounts in full under
protest, unless amounts in Tax Escrow are sufficient, Borrower shall deposit
with Lender cash (or other security as may be approved, in writing, by Lender)
in an amount Lender deems sufficient to insure the payment of any such Taxes or
Other Charges together with interest and penalties thereon, if any, provided
that after a Securitization, one hundred twenty-five percent (125%) of the
contested amount (plus anticipated penalty and interest) shall be deposited with
Lender; (v) Borrower furnishes to Lender all other items reasonably requested by
Lender; and (vi) upon a final determination thereof, Borrower promptly pays the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith. Lender may pay over any
security held by Lender pursuant to this Section to the claimant entitled
thereto at any time when, in Lender’s judgment, the entitlement of such claimant
is established, and, to the extent the security posted by Borrower with Lender
is insufficient to pay the full amount due (including, without limitation, any
penalties or interest thereon), Borrower shall be liable for the deficiency. If
Lender pays the deficiency (which Lender shall not be obligated to do), the
amount paid by Lender shall be added to principal, shall bear interest at the
Default Rate until paid in full and payment of such amounts shall be secured by
the Security Instrument and other collateral given to secure the Loan.

 

26



--------------------------------------------------------------------------------

9.03. Insurance.

(a) Insurance Required During the Loan Term. Borrower, at Borrower’s expense,
shall obtain and maintain during the term of the Loan such insurance coverage
(including, without limitation, type, minimum coverage amount, maximum
deductible and acceptable exclusions) for Borrower and the Property as Lender
deems reasonably necessary considering, among other things, the location and
occupancy of the Property and all uses of the Property. Lender reserves the
right to periodically review the insurance coverage Lender has required (types,
minimum coverage amounts and maximum deductibles) and to increase or otherwise
change the required coverage should Lender deem an increase or change to be
reasonably necessary under then existing circumstances. Without limiting
Lender’s rights hereunder in any respect, it shall be deemed reasonable for
Lender to require no less coverage than the coverage Lender required to be in
place on the Closing Date. Subject to the foregoing, Lender shall require the
following insurance coverage to be effective during the term of the Loan,
coverage amounts and deductibles to be acceptable to Lender:

(i) Property Insurance. Casualty insurance must be maintained for the
Improvements and all Personal Property insuring against any peril now or
hereafter included within the classification “all risks of physical loss” and in
an amount at all times sufficient to prevent Borrower or Lender from becoming a
co-insurer within the terms of the applicable policies but in any event at all
times equal to the full replacement cost (as reasonably determined and adjusted
from time to time by Lender) of the Improvements and Personal Property (without
taking into account any depreciation and exclusive of excavations, footings and
foundations, landscaping and paving), without any exclusions for windstorms.
Where any part of the Improvements constitutes a legal non-conforming use under
the Requirements of Law, such insurance must include “Ordinance of Law
Coverage,” with “Time Element,” “Loss to the Undamaged Portion of the Building,”
“Demolition Cost” and “Increased Cost of Construction” endorsements, in the
amount of coverage requested by Lender. The policy must name Lender as an
insured mortgagee under a standard mortgagee clause. The deductible shall not
exceed $10,000.00.

(ii) Insurance against Acts of Terrorism. The insurance coverage provided under
Section 9.03(a) in effect as of the Closing Date and during the Loan term must
also insure against loss or damage resulting from acts of terrorism or
comparable coverage acceptable to Lender in its discretion in an amount not less
than $10,000,000. The deductible shall not exceed $100,000.00.

(iii) Boiler and Machinery Insurance. Broad form boiler and machinery insurance
(without exclusion for explosion) and systems breakdown coverage must be
maintained, covering all steam boilers, pipes, turbines, engines or other
pressure vessels, electrical machinery, HVAC equipment, refrigeration equipment
and other similar mechanical equipment located in, on or about the Property in
such amount per accident equal to the full replacement cost thereof (as
reasonably determined and adjusted from time to time by Lender) and also
providing coverage against loss of occupancy or use arising from any breakdown
thereof. The policy must name Lender as an insured under a standard joint loss
clause and provide that all proceeds are to be paid to Lender.

 

27



--------------------------------------------------------------------------------

(iv) Flood Insurance. Flood insurance must be maintained if any portion of the
Improvements is located in an area identified by the Federal Emergency
Management Agency or any successor thereto as a 100-year flood zone or special
hazard area. The required coverage amount shall be equal to the full replacement
cost of the Improvements and Personal Property (without taking into account any
depreciation and exclusive of excavations, footings and foundations, landscaping
and paving). Such coverage may need to be purchased through excess carriers if
the required coverage exceeds the maximum insurance available for the Property
under the then-current guidelines published by the Federal Emergency Management
Agency or any successor thereto. The policy must name Lender as an insured
mortgagee under a standard mortgagee clause.

(v) Business Interruption. Business interruption insurance must be maintained in
an amount sufficient to provide the lost rental income for the Property for a
period of not less than 1 year from the date of Casualty, with a 6 month
extended period of indemnity (but a minimum of 18 months with a 6 month extended
period of indemnity at all times during which the outstanding principal balance
of the Note is greater that $25 million, a minimum of 18 months with a 12 month
extended period of indemnity at all times during which the outstanding balance
of the Note is greater than $50 million). For purposes of this coverage, “rental
income” means the sum of (A) the total, then ascertainable Rents payable under
the Leases and (B) the total ascertainable amount of all other payments to be
received by Borrower from third parties which are the legal obligation of the
tenants, reduced to the extent such amounts would not be received because of
operating expenses not incurred during the period that any portion of the
Property cannot be occupied as a result of the Casualty. The policy must name
Lender as a loss payee and provide that all proceeds are to be paid to Lender.

(vi) Liability Insurance. Commercial general liability insurance coverage must
be maintained, covering bodily injury or death and property damage, including
all legal liability to the extent insurable and all court costs, legal fees and
expenses, arising out of, or connected with, the possession, use, leasing,
operation, maintenance or condition of the Property in such amounts generally
required by institutional lenders for properties comparable to the Property but
in no event for a combined single limit of less than $2 million and $1 million
per occurrence. The required coverage must provide for claims to be made on an
occurrence basis. The policy must name Lender as an additional insured. The
insurance coverage required under this subsection (vi) may be satisfied by a
layering of Commercial General Liability, Umbrella and Excess Liability
Policies, but in no event will the Commercial General Liability policy be
written for an amount less than $1,000,000 per occurrences and $2,000,000
aggregate for bodily injury and property damage liability. Lender may require
umbrella coverage which will be evaluated on a case by case basis.

(vii) Workers’ Compensation Insurance. Workers’ compensation insurance must be
maintained with respect to all employees employed at the Property, in compliance
with the laws of the state in which the Property is located.

(viii) Earthquake Insurance. If the Property is located in a high earthquake
hazard area, earthquake must be maintained in form, amount and with deductibles
satisfactory to Lender.

 

28



--------------------------------------------------------------------------------

(ix) Other Coverage. Without limiting Lender’s rights under this
Section 9.03(a), Lender may also require Borrower to maintain builder’s risk
insurance during any period of construction, renovation or alteration of the
Improvements, motor vehicles liability insurance in connection with all owned or
non-owned motor vehicles used in connection with the management or maintenance
of the Property, “dram shop” or similar coverage if alcoholic beverages are sold
at the Property, fidelity bond coverage for employees handling Rents and other
income from the Property.

(b) Qualified Insurers; Lender’s Consent. All insurance must be issued under
valid and enforceable policies of insurance acceptable to Lender and issued by
one or more domestic primary insurers authorized to issue insurance in the state
in which the Property is located. Each insurer must have a minimum investment
grade rating of “A” or better (but a minimum of “A+ or better” at all times
during which the outstanding principal balance of the Loan is $25,000,000 or
more, but less than $75,000,000; and a minimum rating of “AA” at all times
during which the outstanding principal balance of the Note is $75,000,000 or
more) from S & P and/or equivalent ratings from one or Rating Agencies
acceptable to Lender; provided, however, the insurer of excess coverage over
$20,000,000 may have a minimum investment grade rating of “A-” or better.
Lender’s approval of insurance coverage at any time is not a representation or
warranty concerning the sufficiency of any coverage or the solvency of any
insurer, and Lender shall not be responsible for, nor incur any liability for,
the insolvency of the insurer or other failure of the insurer to perform.

(c) Policy Requirements. All policies must be for a term of not less than a year
and name Lender as a beneficiary of such coverage as provided in this
Section 9.03 or otherwise identified by Lender. Each policy must also contain:
(i) an endorsement or provision that permits recovery by Lender notwithstanding
the negligent or willful acts or omission of Borrower; (ii) a waiver of
subrogation endorsement as to Lender to the extent available at commercially
reasonable rates; (iii) a provision that prohibits cancellation or termination
before the expiration date, denial of coverage upon renewal, or material
modification without at least thirty (30) days prior written notice to Lender in
each instance; and (iv) effective waivers by the insurer of all claims for
Insurance Premiums against Lender. If the required insurance coverage is to be
provided under a blanket policy covering the Property and other properties and
assets not part of the Property, such blanket policy must specify the portion of
the total coverage that is allocated to the Property and any sublimit in such
blanket policy which is applicable to the Property and shall otherwise comply in
all respects with the requirements of this Section 9.03.

(d) Evidence of Insurance. Borrower must deliver to Lender either (i) the
original of each insurance policy required hereunder or (ii) a copy of such
policy certified by the insurance agent to be a true, correct and complete copy
of the original. Insurance binders or certificates will not be accepted.
Evidence of the required coverage for the first year of the Loan (as well as
proof of payment of the premium for the first year) must be delivered to Lender
on or before the Closing Date and thereafter not less than thirty (30) days
prior to the expiration date of each policy.

(e) Lender’s Right to Obtain Insurance for Borrower. If Borrower fails to
deliver to Lender the evidence of insurance coverage required by this Loan
Agreement and does not cure such deficiency within ten (10) days after Lender’s
notice of nondelivery, an Event of Default

 

29



--------------------------------------------------------------------------------

shall be deemed to have occurred (without further cure period or notice) and
Lender may procure such insurance at Borrower’s expense, without prejudice to
Lender’s rights upon an Event of Default. All amounts advanced by Lender to
procure the required insurance shall be added to principal, secured by the
Security Instrument and bear interest at the Default Rate. Lender shall not be
responsible for, nor incur any liability for the insolvency of the insurer or
other failure of the insurer to perform, even though Lender has caused the
insurance to be placed with the insurer after Borrower’s failure to furnish such
insurance.

(f) Additional Insurance. Borrower shall not obtain insurance for the Property
in addition to that required by Lender without Lender’s prior written consent,
which consent will not be unreasonably withheld provided that (i) Lender is
named insured on such insurance, (ii) Lender receives evidence of such insurance
as required by subsection (d) above, and (iii) such insurance complies with all
of the applicable requirements set forth in this Loan Agreement.

9.04. Obligations upon Condemnation or Casualty. If the Property, or any portion
thereof, shall be damaged or destroyed by a Casualty or become subject to any
Condemnation, the following shall apply:

(a) Generally. Borrower shall promptly notify Lender, in writing, of any actual
or threatened Condemnation or of any Casualty that damages or renders unusable
the Property or any part thereof and, except as otherwise provided below, shall
promptly and diligently pursue Borrower’s claim for a Condemnation award or
insurance proceeds, as applicable. Borrower shall not make any agreement in lieu
of Condemnation or accept any Condemnation award in excess of $250,000 without
Lender’s prior written consent. Borrower shall not accept any settlement of
insurance proceeds with respect to a Casualty in excess of $250,000 without
Lender’s prior written consent. If requested by Lender, Borrower agrees to
provide copies to Lender of all notices or filings made or received by Borrower
in connection with the Casualty or Condemnation or with respect to collection of
the insurance proceeds or Condemnation award, as applicable. Notwithstanding
that a Casualty or Condemnation has occurred, or that rights to a Condemnation
award or insurance proceeds are pending, Borrower shall continue to pay the Loan
at the time and in the manner provided in this Loan Agreement.

(b) Lender Right to Pursue Claim. Borrower has the sole right to settle and
adjust any claim under $250,000 arising with respect to the Casualty or
Condemnation without Lender’s consent. Borrower and Lender shall jointly settle
and adjust any claim in excess of $250,000 arising with respect to the Casualty
or Condemnation; provided that, in either case, the insurance proceeds or
Condemnation award, as applicable, is paid to Lender. Borrower hereby appoints
Lender its attorney-in-fact with full power of substitution (and which shall be
deemed to be coupled with an interest and irrevocable until the Loan is paid and
the Security Instrument is discharged of record, with Borrower hereby ratifying
all that its said attorney shall do by virtue thereof) to endorse any
agreements, instruments or drafts received in connection with a Casualty or
Condemnation. If any portion of the insurance proceeds or Condemnation award, as
applicable, should be paid directly to Borrower, Borrower shall be deemed to
hold such amounts in trust for Lender and shall promptly remit such amounts to
Lender. If the Property is sold, through foreclosure or otherwise, prior to the
receipt of the Condemnation award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the proceeds of such sale in an amount sufficient to pay the Loan

 

30



--------------------------------------------------------------------------------

in full. All out-of-pocket expenses incurred by Lender in the settlement and
collection of amounts paid with respect to a Casualty or Condemnation
(including, without limitation, reasonable legal fees and expenses) shall be
deducted and reimbursed to Lender from the insurance proceeds or Condemnation
award, as applicable, prior to any other application thereof. The insurance
proceeds or Condemnation award paid or payable on account of a Casualty or
Condemnation, as applicable (including all business interruption insurance
proceeds paid as a result of such Casualty or Condemnation), less expenses to be
reimbursed to Lender hereunder, is referred to herein as the “Restoration
Proceeds.”

(c) Application of Restoration Proceeds; Restoration Obligations. Except as
specifically hereafter provided in subsection (d) below, Lender may, in its sole
discretion, either (i) apply the Restoration Proceeds to payment of the Loan,
whether or not then due and payable, or (ii) hold and release the Restoration
Proceeds to Borrower (A) for the costs of Restoration undertaken by Borrower in
accordance with this Loan Agreement and (B) to cover any shortfall in Operating
Income as a result of such Casualty or Condemnation that is necessary to pay in
full the debt service payments due from Borrower on each Payment Due Date and
other Operating Expenses falling due during the period until Restoration is
completed; provided, however, that Lender shall have no obligation to release
Restoration Proceeds to fund amounts contemplated by clause (B) unless
(1) Lender is satisfied that Restoration Proceeds and any amounts which Borrower
elects to contribute are sufficient to pay in full the estimated cost to
complete Restoration and (2) all Operating Expenses to be funded with
Restoration Proceeds are approved by Lender. If Lender applies Restoration
Proceeds to payment of the Loan and the Loan is still outstanding, interest will
continue to accrue and be due on the unpaid principal at the Applicable Interest
Rate. If Lender makes the Restoration Proceeds available to Borrower for
Restoration, Borrower shall diligently pursue Restoration so as to restore the
Property to at least equal value and substantially the same character as existed
immediately prior to such Casualty or Condemnation. All plans and specifications
for the Restoration and all contractors, subcontractors and materialmen to be
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to Lender’s prior review and approval. Lender may
engage, at Borrower’s expense, an independent engineer or inspector to assist
Lender in its review of the approvals requested of Lender in connection with the
Restoration and to periodically inspect the Restoration in progress and upon
substantial completion.

(d) Condition to Release of Restoration Proceeds for Restoration. Lender agrees
to make the Restoration Proceeds available to Borrower for Restoration as long
as:

(i) The Restoration Proceeds recovered are less than the outstanding principal
balance of the Loan.

(ii) No Event of Default exists.

(iii) Borrower demonstrates to Lender’s satisfaction that the Restoration
Proceeds are sufficient to pay in full the estimated cost to complete
Restoration and any shortfalls in Operating Income as a result of such Casualty
or Condemnation that are anticipated until Restoration is substantially
completed, or, if the Restoration Proceeds are determined by Lender to be
insufficient to pay such costs in full, Borrower deposits with Lender, in cash
or by a cash equivalent acceptable to Lender, the additional amount estimated by
Lender to be necessary to pay the full cost of Restoration (“Restoration
Deficiency Deposit”).

 

31



--------------------------------------------------------------------------------

(iv) The Casualty or Condemnation has not occurred in the twelve (12) months
prior to the Maturity Date (without taking into consideration any unexercised
extension).

(v) Restoration can be completed not later than the earlier of (A) twelve
(12) months from the date the Casualty or Condemnation occurred but not later
than six (6) months prior to the Maturity Date, (B) the earliest date by which
completion is required under the Requirements of Law to preserve the right to
rebuild the Improvements as they existed prior to the Casualty or Condemnation
or (C) the expiration of Borrower’s business interruption insurance.

(vi) If a Condemnation has occurred, less than 10% of the Land of a Property is
taken and the land taken is along the perimeter or periphery of the Land, and no
material portion of the Improvements are taken.

(vii) If a Casualty has occurred, less than 25% of the total floor area of the
Improvements of a Property is damaged or rendered unusable by the Casualty and
Borrower demonstrates to Lender’s satisfaction that a reasonable means of access
exists to the Property and within the Improvements unaffected by the Casualty.

(viii) Borrower demonstrates to Lender’s satisfaction that, upon completion of
Restoration, the net cash flow of the Property will be restored to a level
sufficient to cover all Operating Expenses of the Property, including, without
limitation, supporting a Debt Service Coverage Ratio at least equal to, or
greater than, the Debt Service Coverage Ratio existing as of the Closing Date.

(ix) The Property and its use after completion of Restoration will be in
compliance with, and permitted under, all Requirements of Law.

(e) Disbursement Procedure; Holdback. If the Restoration Proceeds will be made
available by Lender to Borrower for Restoration and the estimated cost of
Restoration approved by Lender (together with all other amounts then held by
Borrower pursuant to this Subsection (e)) is less than $250,000, Lender shall
disburse the entire amount of the Restoration Proceeds to Borrower, and Borrower
hereby covenants and agrees to use the Restoration Proceeds solely for
Restoration performed in accordance with this Loan Agreement. If, however, the
estimated cost of Restoration approved by Lender (together with all other
amounts then held by Borrower pursuant to this Subsection (e)) is more than
$250,000, Lender may retain the Restoration Proceeds in a non-interest bearing
escrow account and make periodic disbursements to Borrower as follows:

(i) Disbursements for Restoration.

(A) Lender will disburse Restoration Proceeds for the costs of Restoration to,
or as directed by, Borrower from time to time during the course of the
Restoration, upon receipt of evidence reasonably satisfactory to Lender that
(1) all materials installed and work and labor performed in connection with the
Restoration have been paid in full

 

32



--------------------------------------------------------------------------------

(except to the extent that they are to be paid out of the requested
disbursement), and (2) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other Liens of any nature whatsoever on the Property arising out of the
Restoration which have not either been fully bonded and discharged of record or,
in the alternative, fully insured to Lender’s reasonable satisfaction by the
title company insuring the Lien of the Security Instrument.

(B) Lender may limit disbursements to not more than one (1) per month.

(C) Lender may hold-back from each requested disbursement an amount equal to the
greater of (1) ten percent (10%) of the requested disbursement or (2) the amount
which Borrower is permitted to withhold under its contract with the contractor
or supplier to be paid with the proceeds of such disbursement (either a
“Restoration Holdback”). Amounts held as the Restoration Holdback shall be
disbursed once: (1) Lender receives satisfactory evidence that Restoration has
been fully completed in accordance with all Requirements of Law; (2) Lender
receives satisfactory evidence that all Restoration costs have been paid in full
or will be fully paid from the remaining Restoration Proceeds and the
Restoration Holdback; and (3) Lender receives, at Lender’s option, a search of
title to the Property, effective as of the date on which the Restoration
Holdback is to be disbursed, showing no Liens other than the Permitted
Encumbrances or an endorsement to its Title Insurance Policy which updates the
effective date of such policy to the date on which the Restoration Holdback is
to be disbursed and which shows no Liens since the date of recordation of the
Security Instrument (other than the Permitted Encumbrances).

(D) Notwithstanding subsection (C) above, Lender may release from the
Restoration Holdback payments to a contractor or supplier if: (1) Lender
receives satisfactory evidence that such contractor has satisfactorily completed
its contract with Borrower; (2) such contractor or supplier delivers to Lender
an acceptable written waiver of its mechanic’s lien, in recordable form; and
(3) Borrower provides written consent from the surety company, if any, which has
issued a payment or performance bond with respect to such contractor or
supplier.

(ii) Disbursements for Shortfalls in Operating Income. Provided that Lender
determines that the Restoration Proceeds are sufficient to pay in full the
estimated cost to complete Restoration, Lender will disburse Restoration
Proceeds not reserved for Restoration to pay the shortfall in Operating Income
necessary to pay (A) first, the debt service payments due from Borrower on each
Payment Due Date falling due from the date of the Casualty or Condemnation
through the date on which Restoration is substantially completed and (B) then,
any Operating Expenses approved by Lender. Lender may require satisfactory
evidence that Operating Expenses to be paid have been incurred and may issue
payments directly to the Person entitled to the payment claimed as an Operating
Expense.

(iii) Restoration Proceeds Deemed Insufficient. If, in Lender’s judgment, at any
time during Restoration, the undisbursed portion of the Restoration Proceeds
shall not be sufficient to pay the costs remaining for Restoration to be
completed or to pay any shortfall in Operating Income needed to pay in full
Borrower’s debt service payments on the

 

33



--------------------------------------------------------------------------------

Loan and Operating Expenses anticipated to be incurred during the period of
Restoration, Borrower shall deposit the deficiency with Lender, in cash or by a
cash equivalent acceptable to Lender (also called a “Restoration Deficiency
Deposit”), within thirty (30) days after Lender’s notice of such deficiency, and
no further disbursement of the Restoration Proceeds will be made until such
funds are deposited. Amounts held by Lender as the Restoration Deficiency
Deposit shall be disbursed in accordance with this Section 9.04.

(iv) Consequence of Event of Default. Lender shall not be obligated to disburse
Restoration Proceeds or amounts from the Restoration Holdback when an Event of
Default exists, and upon the occurrence and during the continuance of an Event
of Default, any undisbursed portion of the Restoration Proceeds (including the
Restoration Deficiency Deposit and the Restoration Holdback) may, at Lender’s
option, be applied against the Loan, whether or not then due or accelerated, in
such order and manner as Lender determines.

(v) Surplus Restoration Proceeds After Restoration Completion. Any Restoration
Proceeds remaining after full payment of Restoration costs and unpaid expenses
due to Lender for which Lender is permitted reimbursement under this
Section 9.04 shall be released to Borrower provided no Event of Default exists,
and Borrower delivers evidence satisfactory to Lender that (i) Restoration has
been fully completed in accordance with all Requirements of Law and (ii) the
Property is free and clear of all Liens which may be asserted with respect to
the Restoration.

9.05. Inspections and Right of Entry. Lender and its agents may enter the
Property upon twenty-four (24) hours prior notice to Borrower (notice to be
given unless an Event of Default or an emergency exists, as determined by Lender
in good faith) to inspect the Property and Borrower’s books and records relating
to the Property. In making such entry and inspection, Lender agrees to use
reasonable efforts to minimize disturbance to Borrower and tenants of the
Property. Lender and its agents shall have access, at all reasonable times, to
the Property, including, without limitation, all contracts, plans and
specifications, permits, licenses and approvals required or obtained in
connection with the Property.

9.06. Leases and Rents.

(a) Right to Enter into New Leases. Borrower may enter into new Leases for space
at the Property and renew or extend existing Leases without Lender’s prior
written consent provided that each such Lease: (i) is documented using, and does
not materially deviate from, the Standard Lease Form; (ii) is an arms-length
transaction with a tenant that is not an Affiliate of Borrower or if with an
Affiliate is at market rate and terms and is for five percent (5%) or less of
the units of the subject Property; (iii) will not have a Material Adverse Effect
on the value of the Property taken as a whole; and (iv) is subordinate to the
Security Instrument (other than with respect to residential leases). All
proposed Leases that do not satisfy the requirements set forth in this Section
require Lender’s prior written approval at Borrower’s expense (including
reasonable legal fees and expenses).

(b) Observance of Lessor Obligations. Borrower (i) shall observe and perform all
obligations imposed upon the lessor under the Leases and shall not do or permit
to be done anything to impair the value of any of the Leases as security for the
Loan; (ii) upon Lender’s

 

34



--------------------------------------------------------------------------------

request, shall promptly send copies to Lender of all notices of default which
Borrower shall send or receive (or may have sent or received) under any
non-residential Lease; (iii) shall enforce in a commercially reasonable manner
in accordance with customary practices for similarly situated properties in the
geographic area of the Property, all of the material terms, covenants and
conditions contained in the Leases to be observed or performed by the tenant;
(iv) except for short term and corporate leases not to exceed ten percent
(10%) of the units of the subject Property, shall not collect any Rents more
than one (1) month in advance (and for this purpose a security deposit shall not
be deemed rent collected in advance); and (v) shall not execute any assignment
or pledge of the lessor’s interest in any of the Leases or the Rents (other than
in connection with the Loan).

9.07. Use of Property. Borrower shall not allow changes in the use of the
Property without Lender’s prior written consent. Borrower shall not initiate,
join in, or consent to any change in any private restrictive covenant or zoning
or land use ordinance limiting or defining the uses which may be made of the
Property. If use of all or any portion of the Property is or shall become a
nonconforming use, Borrower will not cause or permit the nonconforming use to be
discontinued or the nonconforming portion of the Property to be abandoned
without Lender’s prior written consent.

9.08. Maintenance of Property. Borrower shall maintain the Property in a good
and safe condition and repair. No material portion of the Property shall be
removed, demolished or materially altered (except for normal repair or
replacement) without Lender’s prior written consent. Borrower shall promptly
repair or replace any portion of the Property which may become damaged, worn or
dilapidated.

9.09. Waste. Borrower shall not intentionally commit or suffer any waste of the
Property or intentionally do or permit to be done thereon anything that may in
any way impair the value of the Property or invalidate the insurance coverage
required hereunder to be maintained by Borrower. Borrower will not, without
Lender’s prior written consent, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

9.10. Compliance with Laws.

(a) Obligation to Perform. Borrower shall promptly and fully comply with all
Requirements of Law now or hereafter affecting the Property. Borrower shall
notify Lender promptly of Borrower’s knowledge or receipt of any notice related
to a violation of any Requirements of Law or of the commencement of any
proceedings or investigations which relate to compliance with Requirements of
Law. At Lender’s request, Borrower shall provide Lender with copies of all
notices, reports or other documents relating to any litigation or governmental
investigation relating to Borrower or the Property.

(b) Right to Contest. After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the Requirements of Law
affecting the Property or alleged violation thereof, provided that: (i) no Event
of Default exists; (ii) such proceedings shall be permitted

 

35



--------------------------------------------------------------------------------

under and be conducted in accordance with the Requirements of Law; (iii) the
Property will not be in danger of being sold, forfeited, terminated, cancelled
or lost; (iv) non-compliance with such Requirement of Law shall not impose any
civil, criminal or environmental liability on Lender or Borrower; (v) Borrower
deposits with Lender cash (or other security acceptable to Lender) in such
amount as Lender deems sufficient to cover loss or damage that may result from
Borrower’s failure to prevail in such contest, provided that after a
Securitization, one hundred twenty-five percent (125%) of the amount estimated
by Lender is deposited; (vi) Borrower furnishes to Lender all other items
reasonably requested by Lender; and (vii) upon a final determination thereof,
Borrower promptly complies with the obligations determined to be applicable.

9.11. Financial Reports, Books and Records.

(a) Delivery of Financial Statements. Borrower shall keep adequate books and
records of account with respect to its financial condition and the operation of
the Property, in accordance with GAAP consistently applied (or such other method
which is reasonably acceptable to Lender), and shall furnish the following to
Lender, each prepared in such detail as reasonably required by Lender and
certified by a Responsible Officer to be true, complete and correct:

(i) as soon as available, but in any event within thirty (30) days after the end
of each calendar month, a monthly Rent Roll providing the required information
as of the end of such calendar month;

(ii) as soon as available, but in any event within thirty (30) days after the
end of each calendar month, a monthly operating statement for the Property
detailing the operating income received and operating expenses incurred during
such month, and the Debt Service Coverage Ratio as of the end of such calendar
month;

(iii) as soon as available, but in any event within ninety (90) days after the
close of Borrower’s fiscal year, (A) an annual operating statement for the
Property presented on an annual basis consistent with the monthly operating
statements described above and prepared by an independent certified public
accountant; (B) an annual balance sheet and profit and loss statement for
Borrower and prepared by an independent certified public accountant; and (C) a
statement of change of financial position of Borrower, setting forth in
comparative form the figures for the previous fiscal year; and

(iv) upon and during the continuance of an Event of Default, such other
financial information or property management information (including, without
limitation, copies of Borrower’s state and federal tax returns, information on
tenants under Leases to the extent such information is available to Borrower,
copies of bank account statements from financial institutions where funds owned
or controlled by Borrower are maintained, and an accounting of security
deposits) as may reasonably be required by Lender from time to time.

(b) Lender Audit Rights. Lender and its agents have the right, upon prior
written notice to Borrower (notice to be given unless an Event of Default
exists), to examine the records, books and other papers which reflect upon
Borrower’s financial condition or pertain to the

 

36



--------------------------------------------------------------------------------

income, expense and management of the Property and to make copies and abstracts
from such materials. Lender also shall have the right, from time to time (but,
in the absence of an Event of Default existing, not more than annually) and upon
prior notice to Borrower (notice to be given unless an Event of Default exists),
to have an independent audit conducted of any of Borrower’s financial
information. Lender shall pay the cost of such examination and audit unless
Lender performed the audit following the occurrence of an Event of Default or if
the results of Lender’s audit disclose an error by more than ten percent (10%),
in which case (and in addition to Lender’s other remedies) Borrower shall pay
the cost incurred by Lender with respect to such audit upon Lender’s demand.
Upon Borrower’s failure to pay such amounts, and in addition to Lender’s
remedies for Borrower’s failure to perform, the unpaid amounts shall be added to
principal, shall bear interest at the Default Rate until paid in full, and
payment of such amounts shall be secured by the Security Instrument and other
collateral given to secure the Loan.

(c) Financial Reports from Guarantors and Others. Borrower shall cause each
Guarantor and, at Lender’s request, SPE Manager and SPE Equity Owner, to provide
to Lender (i) within ninety (90) days after the close of such party’s fiscal
year, such party’s balance sheet and profit and loss statement (or if such party
is an individual, within ninety (90) days after the close of each calendar year,
such party’s personal financial statements) in form reasonably satisfactory to
Lender and certified by such party to be accurate and complete; and (ii) upon
and during the continuance of an Event of Default, such additional financial
information (including, without limitation, copies of state and federal tax
returns) as Lender may reasonably require from time to time and in such detail
as reasonably required by Lender.

(d) Data Delivery Failure. If a Data Delivery Failure occurs on more than two
(2) separate occasions during any twelve (12) month period or on more than five
(5) separate occasions while the Loan is outstanding, it shall be an immediate
Event of Default.

9.12. Performance of Other Agreements. Borrower shall observe and perform in a
timely manner each and every obligation to be observed or performed by Borrower
pursuant to the terms of any agreement or recorded instrument affecting or
pertaining to the Property or used in connection with the operation of the
Property (including, without limitation, the Operating Agreements). Without
limiting the foregoing, Borrower shall (a) give prompt notice to Lender of any
notice received by Borrower with respect to any of the Operating Agreements
which alleges a default or nonperformance by Borrower thereunder, together with
a complete copy of any such notice if it would have a Material Adverse Effect;
(b) enforce, short of termination, performance of the Operating Agreements to be
performed or observed, and (c) not terminate or amend, or waive compliance with,
any of the Operating Agreements without Lender’s prior written consent, except
as may be (i) permitted pursuant to the respective terms thereof or (ii) absent
the existence of an Event of Default, done in the ordinary course of business.
If the absence of an Operating Agreement that has terminated will have a
Material Adverse Effect on the value of the Property, Borrower agrees to attempt
to enter into a new Operating Agreement in replacement of the terminated
Operating Agreement, containing terms and conditions no less favorable to
Borrower than the terminated Operating Agreement without material cost to
Borrower. Borrower shall notify Lender if Borrower does not replace the
terminated Operating Agreement.

 

37



--------------------------------------------------------------------------------

9.13. Existence; Change of Name; Location as a Registered Organization. Borrower
shall continuously maintain (a) its existence and shall not dissolve or permit
its dissolution, and (b) its rights and franchises to do business in the state
where the Property is located. Borrower shall not change Borrower’s name, legal
entity, or its location as a registered organization within the meaning of the
UCC, without notifying Lender of such change in writing at least thirty
(30) days prior to its effective date. The notification requirements set forth
in this Section 9.13 are in addition to, and not in limitation of, the
requirements of Article 7. Borrower shall pay all costs and expenses incurred by
Lender (including, without limitation, reasonable legal fees) in connection with
any change described herein.

9.14. Property Management.

(a) Borrower shall cause the Property Manager to manage the Property in a manner
consistent with other similarly situated properties in the geographic area of
the Property. Borrower shall not remove or replace the Property Manager (which,
with respect to a Property Manager which is an Affiliate of Borrower, shall be
deemed to occur upon a change of Control of the Property Manager) or modify or
waive any material terms of the Property Management Contract without Lender’s
prior written consent and, if requested by Lender, a Rating Confirmation. Upon
replacement of the Property Manager, Borrower shall, and shall cause the new
manager of the Property to, execute an Assignment of Property Management
Contract in form and substance similar to the Assignment of Property Management
Contract executed by the Property Manager. Borrower shall comply with all
obligations of Borrower under the Assignment of Property Management Contract.
The property management fee and all other fees payable under the Property
Management Contract shall not exceed 3.5% of gross revenues. Notwithstanding the
foregoing, provided that no Event to Default has occurred and is continuing
Borrower shall be permitted to pay Property Manager an incentive management fee
not to exceed 1.5% of gross revenues.

(b) Termination of Property Manager. Borrower agrees, that, if (a) an Event of
Default has occurred and is continuing or (b) Property Manager becomes
insolvent, Lender may deliver written notice to Borrower and Property Manager,
which notice shall specify in reasonable detail the grounds for Lender’s
determination. If Lender reasonably determines that the conditions specified in
Lender’s notice are not remedied to Lender’s reasonable satisfaction by Borrower
or Property Manager within thirty (30) days from receipt of such notice or if
Borrower or Property Manager have failed to diligently undertake correcting such
conditions within such thirty (30) day period. Lender may direct Borrower to
terminate the Property Management Contract and to replace Property Manager with
a management company acceptable to Lender.

9.15. ERISA. Borrower shall not engage in any transaction which would cause any
obligation or action taken or to be taken hereunder by Borrower (or the exercise
by Lender of any of its rights under any of the Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA. Borrower agrees to deliver to Lender such
certifications or other evidence throughout the term of the Loan as requested by
Lender in its sole discretion to confirm compliance with Borrower’s obligations
under this Section 9.15 or to confirm that Borrower’s representations and
warranties regarding ERISA remain true.

 

38



--------------------------------------------------------------------------------

9.16. Compliance with Anti-Terrorism, Embargo. Sanctions and Anti-Money
Laundering Laws. Borrower shall comply with all Requirements of Law relating to
money laundering, anti-terrorism, trade embargoes and economic sanctions, now or
hereafter in effect. Without limiting the foregoing, Borrower shall not take any
action, or permit any action to be taken, that would cause Borrower’s
representations and warranties in Section 8.28 of this Loan Agreement to become
untrue or inaccurate at any time during the term of the Loan. Borrower shall
notify Lender promptly of Borrower’s actual knowledge that the representations
and warranties in Section 8.28 of this Loan Agreement may no longer be accurate
or that any other violation of the foregoing Requirements of Law has occurred or
is being investigated by Governmental Authorities. In connection with such an
event, Borrower shall comply with all Requirements of Law and directives of
Governmental Authorities and, at Lender’s request, provide to Lender copies of
all notices, reports and other communications exchanged with, or received from,
Governmental Authorities relating to such event. Borrower shall also reimburse
Lender for any expense incurred by Lender in evaluating the effect of such an
event on the Loan and Lender’s interest in the collateral for the Loan, in
obtaining any necessary license from Governmental Authorities as may be
necessary for Lender to enforce its rights under the Loan Documents, and in
complying with all Requirements of Law applicable to Lender as the result of the
existence of such an event and for any penalties or fines imposed upon Lender as
a result thereof.

ARTICLE 10

NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE

10.01. Prohibition Against Transfers. Borrower shall not permit any Transfer to
be undertaken or cause any Transfer to occur other than a Permitted Transfer.
Any Transfer made in violation of this Loan Agreement shall be void.

10.02. Lender Approval.

(a) Lender’s decision to approve any Transfer proposed by Borrower shall be made
in Lender’s sole discretion and Lender shall not be obligated to approve any
Transfer. Borrower agrees to supply all information Lender may request to
evaluate a Transfer, including, without limitation, information regarding the
proposed transferee’s ownership structure, financial condition and management
experience for comparable properties. Borrower acknowledges that Lender may
impose conditions to its approval of a Transfer, including, without limitation,
(i) no Event of Default, or an event which with the giving of notice or lapse of
time or both could become an Event of Default, has occurred and is continuing,
(ii) approval of the proposed transferee’s ownership structure, financial
condition and management experience for multifamily properties, (iii) payment of
an assumption fee equal to one-half percent ( 1⁄2%) of the outstanding principal
balance of the Loan, (iv) adding guarantors or changing the scope of the
Guaranty, (v) assumption in writing (acceptable to Lender in its sole
discretion) by the transferee and a guarantor (which guarantor must be
acceptable to Lender in its sole discretion) of all obligations of the
transferor and Guarantor under the Loan Documents and execution and delivery of
such other documentation as may be required by Lender and the Rating Agencies,
(vi) delivery of a new substantive consolidation opinion, a tax opinion and
other applicable opinions as required by Lender and the Rating Agencies,
(vii) adjusting amounts required for the Reserve Accounts, and (viii) if
applicable, obtaining Rating Confirmations if a Securitization has occurred.

 

39



--------------------------------------------------------------------------------

Borrower agrees to pay all of Lender’s expenses incurred in connection with
reviewing and documenting a Transfer (including, without limitation, the costs
of obtaining Rating Confirmations if required), which amounts must be paid by
Borrower whether or not the proposed Transfer is approved. Upon Borrower’s
failure to pay such amounts, and in addition to Lender’s remedies for Borrower’s
failure to perform, the unpaid amounts shall be added to principal, shall bear
interest at the Default Rate until paid in full, and payment of such amounts
shall be secured by the Security Instrument and other collateral given to secure
the Loan.

(b) Notwithstanding the foregoing, Lender will consent one (1) time during the
term of the Loan to a transfer or sale (but not a pledge, mortgage, assignment,
encumbrance or other transfer as security for an obligation) of the Equity
Interests in Borrower (or any owner of Borrower) provided (w) the Mezzanine Loan
has been repaid in full, (x) Borrower satisfies conditions (i), (vi) and
(viii) set forth in Section 10.02(a), (y) the transferee is a Qualified
Transferee, and (z) Steven Zalkind, or Steven Zalkind and Donald Love directly
or indirectly maintains control of the management of Borrower and not less than
a 10% equity interest in Borrower. Borrower agrees to supply all information
Lender may request to confirm that the Transfer complies with the requirements
of this Section 10.02(b). Any such Transfer shall be without fee and with
payment of Lender’s out-of-pocket costs incurred in connection with reviewing
the Transfer (including, without limitation, the costs of obtaining Rating
Confirmations if required), which amounts must be paid by Borrower whether or
not the proposed Transfer is approved.

10.03. Borrower Right to Partial Defeasance and Release for Allocated Maximum
Loan Amount.

(a) Right to Release. Borrower shall have the right, from time to time, to
partially defease the Loan and obtain a partial release (“Partial Release”) of a
Release Property from the Security Instrument, Assignment of Leases and Rents
and related UCC financing statements upon satisfaction of the conditions to a
Release set forth in Section 2.05(b). Borrower must provide not less than thirty
(30) days prior written notice to Lender requesting a Partial Release and
identifying the Release Property and date upon which it desires to have the
Release Property released (“Partial Release Date”). Prior to Lender’s agreement
to a Partial Release, each of the following conditions must be satisfied to
Lender’s reasonable satisfaction:

(i) No Event of Default shall have occurred and be continuing at the time
Borrower requests a Partial Release or on the Partial Release Date.

(ii) On or before the Partial Release Date, Borrower shall partially defease the
Loan, in accordance with Section 2.05(b), in an amount equal to the Partial
Release Price allocated to the Release Property under this Loan Agreement.

(iii) Borrower has delivered to Lender forms of all documents necessary to
release the Release Property from the liens created by the Security Instrument,
Assignment of Rents and Leases and related UCC financing statements, each in
appropriate form required by the state in which the Release Property is located
and otherwise satisfactory to Lender in all respects.

 

40



--------------------------------------------------------------------------------

(iv) Borrower has obtained a Rating Confirmation, if required.

(v) Borrower has delivered a certificate from a Responsible Officer certifying
that the requirements set forth in this Section 10.03 have been satisfied in all
material respects.

(vi) Borrower has paid all amounts then due and unpaid under the Loan Documents
through (and including) amounts due on the Release Date and in connection with
the Partial Release.

(vii) Lender shall have received a copy of a deed conveying all of the
Borrower’s right, title and interest in and to the Release Property to an entity
other than Borrower, SPE Manager, or SPE Equity Owner and a letter from Borrower
countersigned by a title insurance company acknowledging receipt of such deed
and agreeing to record such deed in the real estate records of the appropriate
recording office in which the Release Property is located.

(b) Reimbursement of Lender Expenses. Borrower agrees to pay all of Lender’s
out-of-pocket expenses incurred in connection with reviewing and documenting
such Partial Release (including, without limitation, the costs of obtaining
Rating Confirmations if required by Lender), which amounts must be paid by
Borrower whether or not the proposed Partial Release is approved or executed.
Upon Borrower’s failure to pay such amounts, and in addition to Lender’s
remedies for Borrower’s failure to perform, the unpaid amounts shall be added to
principal, shall bear interest at the Default Rate until paid in full and
payment of such amounts shall be secured by the Security Instrument and other
collateral given to secure the Loan.

(c) Liens of Security Instrument Otherwise Unaffected. No Partial Release
granted by Lender shall, in any way, impair or affect the lien or priority of
the Security Instrument relating to the portion of the Property not included in
the Partial Release or improve the position of any subordinate lienholder with
respect thereto, except to the extent that the obligations hereunder shall have
been reduced by the actual monetary consideration, if any, received by Lender
for such Partial Release. This Security Instrument shall continue as a Lien and
security interest on the portion of the Property not included in a Partial
Release.

10.04. Other Releases of the Mortgaged Property. In addition to the rights
granted to Borrower under Section 10.03 with respect to the Release Properties,
Lender may release any other portion of the Property for such consideration and
upon such conditions as Lender may require without, as to the remainder of the
Property, in any way impairing or affecting the Lien or priority of the Security
Instrument or improving the position of any subordinate lienholder with respect
thereto, except to the extent that the obligations hereunder shall have been
reduced by the actual monetary consideration, if any, received by Lender for
such release, and Lender may accept by assignment, pledge or otherwise any other
property in place thereof as Lender may require without being accountable for so
doing to any other lienholder. Notwithstanding anything to the contrary herein,
Borrower shall have no right to request and Lender shall have no obligation to
grant its consent to any release pursuant this Section 10.04.

 

41



--------------------------------------------------------------------------------

10.05. OFAC Compliance: Substantive Consolidation Opinion. Notwithstanding
anything to the contrary contained in this Section 10, (a) no transfer (whether
or not such transfer shall constitute a Transfer) shall be made to any Person on
the OFAC List and (b) in the event any transfer (whether or not such transfer
shall constitute a Transfer) results in any Person who has no ownership interest
in Borrower, SPE Equity Owner or SPE Manager on the date hereof owning in excess
of forty-nine percent (49%) of the ownership interest in Borrower, SPE Equity
Owner or SPE Manager, Borrower shall, prior to such transfer, deliver a new
substantive consolidation opinion letter with respect to the new equity owners
which is acceptable in all respects to Lender and to the Rating Agencies if a
Securitization has occurred.

ARTICLE 11

EVENTS OF DEFAULT; REMEDIES

11.01. Events of Default. The occurrence of any one or more of the following
events shall, at Lender’s option, constitute an “Event of Default” hereunder:

(a) If any payment of principal and interest is not paid in full on or before
the fifth (5th) day from and including the Payment Due Date on which such
payment is due (e.g., if the Payment Due Date is the 1st day of month, an Event
of Default occurs if the payment is not received on or before the fifth
(5th) day of the month);

(b) If any monthly payment required to be made to a Reserve Account is not paid
in full on or before the fifth (5th) day from and including the Payment Due Date
on which such payment is due;

(c) If unpaid principal, accrued but unpaid interest and all other amounts
outstanding under the Loan Documents are not paid in full on or before the
Maturity Date;

(d) If an “Event of Default” as that term is defined under any other Loan
Document has occurred;

(e) If the Prohibited Prepayment Fee is not paid in full when required;

(f) If any representation or warranty made by Borrower, SPE Manager, SPE Equity
Owner or any Guarantor herein, in the Guaranty, in the Environmental Indemnity
or in any other Loan Document, or in any certificate, report, financial
statement or other instrument or document furnished to Lender in connection
herewith or hereafter, or in connection with any request for consent by Lender
made during the term of the Loan shall have been false or misleading in any
material respect as of the date made;

(g) If Borrower, SPE Manager, SPE Equity Owner or any Guarantor shall (i) make
an assignment for the benefit of creditors; (ii) generally not be paying its
debts as they become due; or (iii) admit in writing its inability to pay its
debts as they become due;

(h) If (i) Borrower, SPE Manager, SPE Equity Owner or any Guarantor shall
commence any case, proceeding or other action under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors (A) seeking to have an
order for relief entered with respect to

 

42



--------------------------------------------------------------------------------

it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets; or (ii) there
shall be commenced against Borrower, SPE Manager, SPE Equity Owner or any
Guarantor any case, proceeding or other action of a nature referred to in clause
(i) above by any party other than Lender which (A) results in the entry of an
order for relief or any such adjudication or appointment, or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(iii) there shall be commenced against Borrower, SPE Manager, SPE Equity Owner
or any Guarantor any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of any order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within ninety (90) days from the entry thereof; or
(iv) Borrower, SPE Manager, SPE Equity Owner or any Guarantor shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;

(i) If any Guarantor repudiates or revokes the Guaranty or Environmental
Indemnity;

(j) Any judgment for monetary damages is entered against Borrower, SPE Manager,
SPE Equity Owner or any Guarantor which, in Lender’s sole judgment, has a
Material Adverse Effect or is not covered to Lender’s satisfaction by
collectible insurance proceeds;

(k) If Borrower, SPE Manager or SPE Equity Owner violates or fails to comply
with any provision of Article 7 of this Loan Agreement (captioned: Single
Purpose Entity Requirements);

(1) If Borrower violates or fails to comply with any of the provisions of
Section 9.03 (captioned: Insurance), Section 9.06 (captioned: Leases and Rents),
or Section 9.13 (captioned: Existence, Change of Name or Location as a
Registered Organization);

(m) If a Transfer (other than a Permitted Transfer) shall occur without Lender’s
prior written consent or in violation of the terms of Lender’s consent;

(n) If Borrower abandons or ceases work on any Immediate Repair or Replacement
for a period of more than twenty (20) days, unless such cessation results from
causes beyond the reasonable control of Borrower and Borrower is diligently
pursuing reinstitution of such work;

(o) If a Lien other than a Permitted Encumbrance is filed against the Property,
unless such Lien is promptly contested in good faith by Borrower as permitted in
accordance with Section 9.02(b);

(p) If any of the assumptions contained in the substantive consolidation opinion
delivered to Lender in connection with the Loan, or in any update thereof or in
any additional substantial consolidation opinion delivered subsequent to the
closing of the Loan, is or shall become untrue in any material respect;

 

43



--------------------------------------------------------------------------------

(q) Except for the specific defaults set forth in this Section 11.01, if any
other default occurs hereunder or under any other Loan Document which is not
cured (i) in the case of any default which can be cured by the payment of a sum
of money, within ten (10) days after written notice from Lender to Borrower, or
(ii) in the case of any other default, within thirty (30) days after Written
notice from Lender to Borrower; provided that if a default under clause
(ii) cannot reasonably be cured within such thirty (30) day period and Borrower
has responsibly commenced to cure such default promptly upon notice thereof from
Lender and thereafter diligently proceeds to cure same, such thirty (30) day
period shall be extended for so long as it shall require Borrower, in the
exercise of due diligence, to cure such default, but in no event shall the
entire cure period be more than one hundred twenty (120) days.

11.02. Remedies. If an Event of Default occurs, Lender may, at its option, and
without prior notice or demand, do and hereby is authorized and empowered by
Borrower so to do, any or all of the following:

(a) Acceleration. Lender may declare the entire unpaid principal balance of the
Loan to be immediately due and payable. If such acceleration takes place prior
to the Open Date, an amount equal to the Prohibited Prepayment Fee shall be
added to the balance of the Debt.

(b) Recovery of Unpaid Sums. Lender may, from time to time, take legal action to
recover any sums as the same become due, without regard to whether or not the
Loan shall be accelerated and without prejudice to Lender’s right thereafter to
accelerate the Loan or exercise any other remedy, if such sums remain
uncollected.

(c) Foreclosure. Lender may institute proceedings, judicial or otherwise, for
the complete or partial foreclosure of the Security Instrument or the complete
or partial sale of the Property under power of sale or under any applicable
provision of law. In connection with any such proceeding, Lender may sell the
Property as an entirety or in parcels or units and at such times and place (at
one or more sales) and upon such terms as it may deem expedient unless
prohibited by law from so acting.

(d) Receiver. Lender may apply for the appointment of a receiver, trustee,
liquidator or conservator of the Property, without regard for the adequacy of
the security for the Debt or a showing of insolvency, fraud or mismanagement on
the part of Borrower. Any receiver or other party so appointed has all powers
permitted by law which may be necessary or usual in such cases for the
protection, possession, control, management and operation of the Property.
Borrower hereby consents, to the extent permitted under applicable law, to the
appointment of a receiver or trustee of the Property upon Lender’s request if an
Event of Default has occurred. At Lender’s option, such receiver or trustee
shall serve without any requirement of posting a bond.

(e) Recovery of Possession. Lender may enter into or upon the Property, either
personally or by its agents, and dispossess and exclude Borrower and its agents
and servants therefrom (without liability for trespass, damages or otherwise),
and take possession of all books, records and accounts relating to the Property,
and Borrower agrees to surrender possession of the Property and all other
Property, including without limitation, all documents, books, records and
accounts relating to the Property, to Lender upon demand. As a
mortgagee-in-possession of the

 

44



--------------------------------------------------------------------------------

Property, Lender shall have all rights and remedies permitted by law or in
equity to a mortgagee-in-possession, including, without limitation, the right to
charge Borrower the fair and reasonable rental value for Borrower’s use and
occupation of any part of the Property that may be occupied or used by Borrower
and the right to exercise all rights and powers of Borrower with respect to the
Property, whether in the name of Borrower or otherwise (including, without
limitation, the right to make, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents of the
Property).

(f) UCC Remedies. Lender may exercise with respect to the Property, each right,
power or remedy granted to a secured party under the UCC, including, without
limitation, (i) the right to take possession of the Property and to take such
other measures as Lender deems necessary for the care, protection and
preservation of the Property, and (ii) the right to require that Borrower, at
its expense, assemble the Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Property sent to Borrower in
accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute reasonable notice to Borrower. Lender shall not have
any obligation to clean-up or otherwise prepare the Property for sale.

(g) Apply Funds in Reserve Accounts. Lender may apply any funds then deposited
in any or all of the Reserve Accounts and or otherwise held in escrow or reserve
by Lender under the Loan Documents (including without limitation Restoration
Proceeds) as a credit to the Loan, in such priority and proportion as Lender
deems appropriate.

(h) Insurance Policies. Lender may surrender any or all insurance policies
maintained as required by this Loan Agreement, collect the unearned Insurance
Premiums and apply such sums as a credit on the Loan, in such priority and
proportion as Lender deems appropriate. Borrower hereby appoints Lender its
attorney-in-fact with full power of substitution (and which shall be deemed to
be coupled with an interest and irrevocable until the Loan is paid and the
Security Instrument is discharged of record, with Borrower hereby ratifying all
that its said attorney shall do by virtue thereof) to surrender such insurance
policies and collect such Insurance Premiums.

(i) Protection of Lender’s Security and Right to Cure. Lender may, without
releasing Borrower from any obligation hereunder or waiving the Event of
Default, perform the obligation which Borrower failed to perform in such manner
and to such extent as Lender deems necessary to protect and preserve the
Property and Lender’s interest therein, including without limitation
(i) appearing in, defending or bringing any action or proceeding with respect to
the Property, in Borrower’s name or otherwise; (ii) making repairs to the
Property or completing improvements or repairs in progress; (iii) hiring and
paying legal counsel, accountants, inspectors or consultants; and (iv) paying
amounts which Borrower failed to pay. Amounts disbursed by Lender shall be added
to the Loan, shall be immediately due and payable, and shall bear interest at
the Default Rate from the date of disbursement until paid in full.

(j) Violation of Laws. If the Property is not in compliance with all
Requirements of Laws, Lender may impose additional requirements upon Borrower in
connection with such Event of Default including, without limitation, monetary
reserves or financial equivalents.

 

45



--------------------------------------------------------------------------------

11.03. Cumulative Remedies: No Waiver: Other Security. Lender’s remedies under
this Loan Agreement are cumulative (whether set forth in this Article 11 or in
any other section of this Loan Agreement) with those in the other Loan Documents
and otherwise permitted by law or in equity and may be exercised independently,
concurrently or successively in Lender’s sole discretion and as often as
occasion therefor shall arise. Lender’s delay or failure to accelerate the Loan
or exercise any other remedy upon the occurrence of an Event of Default shall
not be deemed a waiver of such right as remedy. No partial exercise by Lender of
any right or remedy will preclude further exercise thereof. Notice or demand
given to Borrower in any instance will not entitle Borrower to notice or demand
in similar or other circumstances (except where notice is expressly required by
this Loan Agreement to be given) nor constitute Lender’s waiver of its right to
take any future action in any circumstance without notice or demand. Lender may
release security for the Loan, may release any party liable therefor, may grant
extensions, renewals or forbearances with respect thereto, may accept a partial
or past due payment or grant other indulgences, or may apply any other security
held by it to payment of the Loan, in each case without prejudice to its rights
under the Loan Documents and without such action being deemed an accord and
satisfaction or a reinstatement of the Loan. Lender will not be deemed as a
consequence of its delay or failure to act, or any forbearance granted, to have
waived or be estopped from exercising any of its rights or remedies.

11.04. Enforcement Costs. Borrower shall pay, on written demand by Lender all
out-of-pocket costs incurred by Lender in (a) collecting any amount payable
under the Loan Documents, or (b) enforcing its rights under the Loan Documents,
in each case whether or not legal proceedings are commenced or whether legal
action is pursued to final judgment. Such fees and expenses include, without
limitation, reasonable fees for attorneys, paralegals, law clerks and other
hired professionals, a reasonable assessment of the cost of services performed
by Lender’s default management staff, court fees, costs incurred in connection
with pre-trial, trial and appellate level proceedings, including discovery, and
costs incurred in post-judgment collection efforts or in any bankruptcy
proceeding. Amounts incurred by Lender shall be added to principal, shall be
immediately due and payable, shall bear interest at the Default Rate from the
date of disbursement until paid in full, if not paid in full within ten
(10) days after Lender’s written demand for payment, and such amounts shall be
secured by the Security Instrument and other collateral given to secure the
Loan.

11.05. Application of Proceeds. The proceeds from disposition of the Property
shall be applied by Lender as a credit to the Loan and to recovery or
reimbursement of the costs of enforcement (contemplated by Section 11.04 above)
in such priority and proportion as Lender determines appropriate.

11.06. Cross-Default: Cross-Collateralization: Waiver of Marshalling of Assets.

(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Property and in reliance upon the
aggregate of the Property taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that the Security Instruments are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Security Instruments shall constitute an Event of Default under each of the
other Security Instrument which secure the Note; (ii) an Event of Default under
the Note or this Loan

 

46



--------------------------------------------------------------------------------

Agreement shall constitute an Event of Default under each Security Instrument;
(iii) each Security Instrument shall constitute security for the Note as if a
single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross-collateralization shall in no event be deemed to
constitute a fraudulent conveyance.

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Property, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Property or require Lender to exhaust its remedies against any Individual
Property or any combination of the Property before proceeding against any other
Individual Property or combination of Property; and further in the event of such
foreclosure Borrower does hereby expressly consents to and authorizes, at the
option of Lender, the foreclosure and sale either separately or together of any
combination of the Property.

ARTICLE 12

NONRECOURSE – LIMITATIONS ON PERSONAL LIABILITY

12.01. Nonrecourse Obligation. Except as otherwise provided in this Article 12,
Section 15.05 or expressly stated in any of the other Loan Documents, Lender
shall enforce the liability of Borrower to perform and observe the obligations
contained in this Loan Agreement and in each other Loan Document only against
the Property and other collateral given by Borrower as security for payment of
the Loan and performance of Borrower’s obligations under the Loan Documents and
not against Borrower or any of Borrower’s principals, directors, officers or
employees. Notwithstanding the foregoing, this Article 12 is not applicable to
the Environmental Indemnity or to any Guaranty executed in connection herewith.

12.02. Full Personal Liability. Section 12.01 above shall BECOME NULL AND VOID
and the Loan FULLY RECOURSE to Borrower if: (a) the Property or any part thereof
becomes an asset in a voluntary bankruptcy or other insolvency proceeding;
(b) Borrower, SPE Manager or SPE Equity Owner commences a bankruptcy or other
insolvency proceeding; (c) an involuntary bankruptcy or other insolvency
proceeding is commenced against Borrower, SPE Manager or SPE Equity Owner (by a
party other than Lender) but only if Borrower, SPE Manager or SPE Equity Owner
has failed to use commercially reasonable efforts to dismiss such proceeding or
has consented to such proceeding; or (d) if Borrower, SPE Manager, SPE Equity
Owner, any Guarantor or any Affiliate or agent of (w) Borrower, (x) SPE Manager,
(y) SPE Equity Owner or (z) any Guarantor has acted in concert with, colluded or
conspired with any party to cause the filing of any involuntary bankruptcy or
other insolvency proceeding.

 

47



--------------------------------------------------------------------------------

12.03. Personal Liability for Certain Losses. Section 12.01 above SHALL NOT
APPLY and Borrower shall be PERSONALLY LIABLE for all out-of-pocket losses,
claims, expenses or other liabilities incurred by Lender arising out of, or
attributable to, any of the following:

(a) Fraud or intentional material misrepresentation or failure to disclose a
material fact by Borrower or any other party in connection with (i) the
application for the Loan or the execution and delivery of the Loan Documents or
making of the Loan, (ii) any financial statement or any other material
certificate, report or document required to be furnished by Borrower to Lender
herewith or hereafter, or (iii) any request for Lender’s consent made during the
term of the Loan;

(b) A violation of any provision of Article 10 (captioned: No Transfers or
Encumbrances; Due On Sale);

(c) Failure by Borrower SPE Manager, or the SPE Equity Owner to comply with any
provision of Article 7 (captioned: Single Purpose Entity Requirements) or
Section 9.13 (captioned: Existence, Change of Name or Location as a Registered
Organization) of the Loan Agreement;

(d) Intentional misapplication or misappropriation of (i) insurance proceeds or
condemnation awards payable to Lender in accordance with the Loan Agreement;
(ii) Rent received by Borrower, (iii) Rent paid in advance by tenants under the
Leases; and (iv) tenant security deposits or other refundable deposits held by
or on behalf of Borrower in connection with Leases;

(e) Fees or commissions paid by Borrower, after the occurrence and during the
continuance of an Event of Default, to any Guarantor, any Affiliate, or any
principal of Borrower, any Guarantor or Affiliate, in violation of the Loan
Documents;

(f) Damage to or loss of all or any part of the Property as a result of
intentional waste, gross negligence or willful misconduct by Borrower or its
agents;

(g) Criminal acts of Borrower, any principal of Borrower, or any Affiliate
resulting in the seizure, forfeiture or loss of all or any part of the Property;

(h) Removal of all or any portion of the Personal Property in violation of the
Loan Agreement;

(i) All amounts contemplated under Section 11.04 with respect to enforcement of
any Guaranty; and

(j) The occurrence of a Data Delivery Failure.

12.04. No Impairment. Nothing contained in this Article 12 shall impair, release
or otherwise adversely affect: (a) any lien, assignment or security interest
created by the Loan Documents; (b) any indemnity, personal guaranty, master
lease or similar instrument now or hereafter made in connection with the Loan
(including, without limitation, the Environmental Indemnity and Guaranty);
(c) Lender’s right to have a receiver or trustee appointed for the

 

48



--------------------------------------------------------------------------------

Property; (d) Lender’s right to name Borrower as a defendant in any foreclosure
action or judicial sale under the Security Instrument or other Loan Documents or
in any action for specific performance or otherwise to enable Lender to enforce
obligations under the Loan Documents or to realize upon Lender’s interest in any
collateral given to Lender as security for the Loan; or (e) Lender’s right to a
judgment on the Note against Borrower if necessary to (i) enforce any guaranty
or indemnity provided in connection with the Note, (ii) preserve or enforce its
rights or remedies against any Individual Property or (iii) to obtain any
insurance proceeds or condemnation awards to which Lender would otherwise be
entitled under this Loan Agreement; provided, however, that any judgment
obtained against Borrower shall, except to the extent otherwise expressly
provided in this Article 12, be enforceable against Borrower only to the extent
of Borrower’s interest in the Property and other collateral securing payment of
the Loan and performance of Borrower’s obligations under the Loan Documents.

12.05. No Waiver of Certain Rights. Nothing contained in this Article 12 shall
be deemed a waiver of any right which Lender may have under the Bankruptcy Code
or applicable law to protect and pursue its rights under the Loan Documents
including, without limitation, its rights under Sections 506(a) or any other
provision of the Bankruptcy Code to file a claim for the full amount of the Loan
or to require that the collateral continues to secure all of the indebtedness
owing to Lender under Loan Documents.

ARTICLE 13

INDEMNIFICATION

13.01. Indemnification Against Claims. Borrower shall indemnify, defend, release
and hold harmless Lender and each of the other Indemnified Parties from and
against any and all Losses directly or indirectly arising out of, or in any way
relating to, or as a result of (a) accident, injury to or death of Persons, or
loss of, or damage to, property occurring in, on or with respect to the Property
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways or otherwise arising with respect to the use of the
Property; (b) failure of the Property to be in compliance with any Requirements
of Law; (c) breach or default of Borrower’s representations or obligations under
Sections 8.27, 8.28 or 9.16 of this Loan Agreement; (d) any and all claims and
demands whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge the lessor’s
agreements contained in any Lease; (e) breach or default under the ERISA
obligations set forth in Sections 8.26 and 9.15 of this Loan Agreement
(including, without limitation, legal fees and costs incurred in the
investigations, defense and settlement of Losses incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA that may be required, in
Lender’s sole discretion); or (f) any claim, litigation, investigation or
proceeding commenced or threatened relating to any of the foregoing, whether or
not Indemnified Party is a party thereto; provided, however, any such indemnity
shall not apply to any Indemnified Party to the extent any such Losses arise
from Indemnified Party’s gross negligence or Willful misconduct (collectively,
“Indemnified Claims”).

13.02. Duty to Defend. If an Indemnified Party claims indemnification under this
Loan Agreement, the Indemnified Party shall promptly notify Borrower of the
Indemnified Claim. After notice by any Indemnified Party, Borrower shall defend
such Indemnified Party against

 

49



--------------------------------------------------------------------------------

such Indemnified Claim (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals reasonably approved,
in writing, by the Indemnified Party. Notwithstanding the foregoing, any
Indemnified Party may, in its sole discretion and at the expense of Borrower,
engage its own attorneys and other professionals to defend or assist it if such
Indemnified Party determines that the defense as conducted by Borrower is not
proceeding or being conducted in a satisfactory manner or that a conflict of
interest exists between any of the parties represented by Borrower’s counsel in
such action or proceeding. Within ten (10) business days of Indemnified Party’s
demand, Borrower shall pay or, in the sole discretion of the Indemnified Party,
reimburse, the Indemnified Party for the payment of Indemnified Party’s
out-of-pocket costs and expenses (including, without limitation, reasonable
attorney fees, engineer fees, environmental consultant fees, laboratory fees and
the fees of other professionals in connection therewith) in connection with the
Indemnified Claim. Payment not made timely shall bear interest at the Default
Rate until paid in full and payment of such amounts shall be secured by the
Security Instrument and other collateral given to secure the Loan.

ARTICLE 14

SUBROGATION: NO USURY VIOLATIONS

14.01. Subrogation. If the Loan is used to pay, satisfy, discharge, extend or
renew any indebtedness secured by a pre-existing mortgage, deed of trust or
other Lien encumbering the Property, then to the extent of funds so used, Lender
shall automatically, and without further action on its part, be subrogated to
all rights, including lien priority, held by the holder of the indebtedness
secured by such prior Lien, whether or not the prior. Lien is released, and such
former rights are not waived but rather are continued in full force and effect
in favor of Lender and are merged with the Liens created in favor of Lender as
security for payment of the Loan and performance of the Obligations.

14.02. No Usury. At no time is Borrower required to pay interest on the Loan or
on any other payment due hereunder or under any of the other Loan Documents (or
to make any other payment deemed by law or by a court of competent jurisdiction
to be interest) at a rate which would subject Lender either to civil or criminal
liability as a result of being in excess of the maximum interest rate which
Borrower is permitted by applicable law to pay. If interest (or such other
amount deemed to be interest) paid or payable by Borrower is deemed to exceed
such maximum rate, then the amount to be paid immediately shall be reduced to
such maximum rate and thereafter computed at such maximum rate. All previous
payments in excess of such maximum rate shall be deemed to have been payments of
principal (in inverse order of maturity) and not on account of interest due
hereunder. For purposes of determining whether any applicable usury law has been
violated, all payments deemed by law or a court of competent jurisdiction to be
interest shall, to the extent permitted by applicable law, be deemed to be
amortized, prorated, allocated and spread over the full term of the Loan in such
manner so that interest is computed at a rate throughout the full term of the
Loan which does not exceed the maximum lawful rate of interest.

 

50



--------------------------------------------------------------------------------

ARTICLE 15

SALE OR SECURITIZATION OF LOAN

15.01. Splitting the Note. Lender has the right from time to time to sever the
Note into one or more separate promissory notes in such denominations as Lender
determines in its sole discretion (including the creation of a mezzanine loan
secured by a collateral assignment of the Equity Interests in Borrower and SPE
Equity Owner), which promissory notes may be included in separate sales or
securitizations undertaken by Lender. In conjunction with any such action,
Lender may redefine the interest rate and amortization schedule; provided,
however: (a) if Lender redefines the interest rate, the weighted average of the
interest rates contained in the severed promissory notes taken in the aggregate
shall equal the Applicable Interest Rate, and (b) if Lender redefines the
amortization schedule, the amortization of the severed promissory notes taken in
the aggregate shall, require no more amortization to be paid under the Loan than
as required under this Loan Agreement and the Note. Subject to the foregoing,
each severed promissory note, and the Loan evidenced thereby, shall be upon all
of the terms and provisions contained in this Loan Agreement and the Loan
Documents which continue in full force and effect, except that Lender may
allocate specific collateral given for the Loan as security for performance of
specific promissory notes, in each case with or without cross default
provisions. Borrower, at Borrower’s expense, agrees to cooperate with all
reasonable requests of Lender to accomplish the foregoing, including, without
limitation, execution and prompt delivery to Lender of a severance agreement and
such other documents as Lender shall reasonably require. Borrower hereby
appoints Lender its attorney-in-fact with full power of substitution (and which
shall be deemed to be coupled with an interest and irrevocable until the Loan is
paid and the Security Instrument is discharged of record, with Borrower hereby
ratifying all that its said attorney shall do by virtue thereof) to make and
execute all documents necessary or desirable to effect the aforesaid severance;
provided, however. Lender shall not make or execute any such documents under
such power until ten (10) days after written notice has been given to Borrower
by Lender of Lender’s intent to exercise its rights under such power. Borrower’s
failure to deliver any of the documents requested by Lender hereunder for a
period of ten (10) business days after such notice by Lender shall, at Lender’s
option, constitute an Event of Default hereunder.

15.02. Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender,
and each successor to Lender’s interest, may (without prior notice to Borrower
or Borrower’s prior consent), sell or grant participations in the Loan (or any
part thereof), sell or subcontract the servicing rights related to the Loan,
Securitize the Loan or include the Loan as part of a Securitization and, in
connection therewith, assign Lender’s rights hereunder to a securitization
trustee. Borrower, at its expense, agrees to cooperate with all reasonable
requests of Lender in connection with any of the foregoing including, without
limitation, executing any financing statements or other documents deemed
necessary by Lender or its transferee to create, perfect or preserve the rights
and interest to be acquired by such transferee, provide any updated financial
information with appropriate verification through auditors letters, deliver a so
called “10b-5” opinion, revised organizational documents and counsel opinions
satisfactory to the Rating Agencies, executed amendments to the Loan Documents,
and review information contained in a preliminary or final private placement
memorandum, prospectus, prospectus supplements or other disclosure document,
providing a mortgagor estoppel certificate and such other information about
Borrower, SPE Manager, SPE Equity Owner, any Guarantor or the Property as Lender
may require for Lender’s offering materials.

15.03. Dissemination of Information. Borrower acknowledges that Lender may
provide to third parties with an existing or prospective interest in the
servicing, enforcement, evaluation, performance, ownership, purchase,
participation or Securitization of the Loan, including, without

 

51



--------------------------------------------------------------------------------

limitation, any Rating Agency and any entity maintaining databases on the
underwriting and performance of commercial mortgage loans, any and all
information which Lender now has or may hereafter acquire relating to the Loan,
the Property, Borrower, SPE Manager, SPE Equity Owner or any Guarantor, as
Lender determines necessary or desirable and that such information may be
included in disclosure documents in connection with a Securitization or
syndication of participation interests, including, without limitation, a
prospectus, prospectus supplement, offering memorandum, private placement
memorandum or similar document (each, a “Disclosure Document”) and also may be
included in any filing with the Securities and Exchange Commission pursuant to
the Securities Act or the Securities Exchange Act. To the fullest extent
permitted under applicable law, Borrower irrevocably waives all rights, if any,
to prohibit such disclosure, including, without limitation, any right of
privacy.

15.04. Reserves Accounts. If the Loan is made a part of a Securitization,
Borrower acknowledges that all funds held by Lender in the Reserve Accounts in
accordance with this Loan Agreement or the other Loan Documents shall be
deposited in “eligible accounts” at “eligible institutions” or invested in
“permitted investments” as then defined and required by the Rating Agencies, and
this Loan Agreement will automatically be amended to so provide.

15.05. Securitization Indemnification. Borrower and each Guarantor agree to
provide in connection with each Disclosure Document, an indemnification
certificate: (a) certifying that such Disclosure Document has carefully been
examined, including, without limitation, the sections entitled “Special
Considerations,” and/or “Risk Factors,” and “Certain Legal Aspects of the
Mortgage Loan,” or similar sections, and all sections relating to Borrower, SPE
Manager, SPE Equity Owner, Guarantors, Property Manager, their respective
Affiliates, the Loan, the Loan Documents and the Property, and any risks or
special considerations relating thereto, and that, to the best of such
indemnitor’s knowledge, such sections (and any other sections reasonably
requested) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading;
(b) indemnifying Lender (and for purposes of this Section 15.05, Lender shall
include its officers and directors) and the Affiliate of Lender that (i) has
filed the registration statement, if any, relating to the Securitization and/or
(ii) which is acting as issuer, depositor, sponsor and/or a similar capacity
with respect to the Securitization (any Person described in (i) or (ii), an
“Issuer Person”), and each director and officer of any Issuer Person, and each
Person or entity who controls any Issuer Person within the meaning of Section 15
of the Securities Act or Section 20 of the Securities Exchange Act
(collectively, “Issuer Group”), and each Person which is acting as an
underwriter, manager, placement agent, initial purchaser or similar capacity
with respect to the Securitization, each of its directors and officers and each
Person who controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act which is acting as
an underwriter, manager, placement agent, initial purchaser or similar capacity
with respect to the Securitization, each of its directors and officers and each
Person who controls any such Person within the meaning of Section 15 of the
Securities Act and Section 20 of the Securities Exchange Act (collectively,
“Underwriter Group”) for any Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Losses arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in such section or arise out of are based upon the omission or alleged
omission to state therein a material fact required to be stated in such sections
necessary in order to make the statements in such sections

 

52



--------------------------------------------------------------------------------

or in light of the circumstances under which they were made, not misleading
(collectively, “Securities Liabilities”); and (c) agreeing to reimburse Lender,
the Issuer Group and the Underwriter Group for any legal or other expenses
reasonably incurred by Lender, the Issuer Group and the Underwriter Group in
investigating or defending the Securities Liabilities; provided, however, that
indemnitor will be liable under clauses (b) or (c) above only to the extent that
such Securities Liabilities arise out of, or are based upon, any such untrue
statement or omission made therein in reliance upon, and in conformity with,
information furnished to Lender or any member of the Issuer Group or Underwriter
Group by or on behalf of Borrower or a Guarantor in connection with the
preparation of the Disclosure Documents or in connection with the underwriting
of the Loan, including, without limitation, financial statements of Borrower,
SPE Manager, SPE Equity Owner or any Guarantor, and operating statements, rent
rolls, environmental site assessment reports and property condition reports with
respect to the Property. This indemnity is in addition to any liability which
Borrower may otherwise have and shall be effective whether or not an
indemnification certificate described in (a) above is provided and shall be
applicable based on information previously provided by or on behalf of Borrower
or a Guarantor if the indemnification certificate is not provided.

15.06. Additional Financial Information for Large Loans.

(a) If requested by Lender in connection with a public Securitization in which
the Loan constitutes at least ten percent (10%) of the assets of the
Securitization, Borrower, at Borrower’s expense, shall provide Lender with all
financial statements and other financial, statistical or operating information
with respect to the Property, Borrower, Guarantor, SPE Manager and/or SPE Equity
Owner, to the extent required pursuant to Regulation S-X of the Securities Act
or any other Requirements of Law in connection with any Disclosure Document or
Securities Filing. All financial statements provided by Borrower pursuant to
this Section shall be prepared in accordance with GAAP and shall meet the
requirements of Regulation S-X and other applicable Requirements of Law. All
financial statements reporting for a full operating year (i) shall be audited by
the independent accountants in accordance with generally accepted auditing
standards, Regulation S-X and all other applicable Requirements of Law,
(ii) shall be accompanied by the manually executed report of the independent
accountants thereon, which report shall meet the requirements of Regulation S-X
and all other applicable Requirements of Law, and (iii) shall be accompanied by
a manually executed written consent of the independent accountants, acceptable
to Lender, that authorizes the inclusion of such financial statements in any
Disclosure Document or Securities Filing and permits the use of the name of such
independent accountants and reference to such independent accountants as
“experts” in any Disclosure Document and Securities Filing, all of which shall
be provided, at Borrower’s expense, at the same time as the related financial
statements are required to be provided. All other financial statements shall be
certified by the chief financial officer of Borrower, which certification shall
state that such financial statements meet the requirements set forth in the
first sentence of this paragraph.

(b) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements or financial,
statistical or operating information as Lender determines to be required
pursuant to Regulation S-X or other legal requirements in connection with any
Disclosure Document or any filing under or pursuant to the Securities Exchange
Act in connection with or relating to a Securitization.

 

53



--------------------------------------------------------------------------------

ARTICLE 16

BORROW FURTHER ACTS AND ASSURANCES

PAYMENT OF SECURITY RECORDING CHARGES

16.01. Further Acts. Borrower, at Borrower’s expense, agrees to take such
further actions and execute such further documents as Lender reasonably may
request to carry out the intent of the Loan Documents or to establish and
protect the rights and remedies created or intended to be created in favor of
Lender under the Loan Documents or to protect the value of the Property and
Lender’s security interest or liens therein. Borrower agrees to pay all filing,
registration or recording fees or taxes , and all expenses incident to the
preparation, execution, acknowledgement, or filing/recording of the Security
Instrument, the Assignment of Leases and Rents, financing statements or any such
instrument of further assurance, except where prohibited by law so to do.

16.02. Replacement Documents. Upon receipt of an affidavit from an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any other
Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such document, Borrower will
issue a replacement original in lieu thereof in the same original principal
amount and otherwise on the same terms and conditions as the original.

16.03. Borrower Estoppel Certificates.

(a) Borrower Information. Borrower, within ten (10) days of Lender’s written
request, shall furnish to Lender or Lender’s designee a statement, duly
acknowledged and certified by a Responsible Officer, setting forth: (i) the
Maximum Loan Amount and the amount of principal advanced as of the certificate
date; (ii) the unpaid principal amount of the Loan; (iii) the calculation of the
rate of interest accruing on the Loan, including the then Applicable Interest
Rate; (iv) the Payment Due Date and the Maturity Date; (v) the date installments
of interest and/or principal were last paid; (vi) that, except as provided in
such statement, no defaults or events exists which would be an Event of Default
with the giving of any applicable notice or the expiration of any applicable
grace or cure period or both; (vii) that the Loan Documents are valid, legal and
binding obligations and have not been modified or, if modified, giving the
particulars of such modification; (viii) whether any offsets or defenses exist
against Borrower’s obligation to pay the Loan and perform the Obligations and,
if any are alleged to exist, a detailed description thereof; (ix) that all
Leases are in full force and effect, and for Leases other than residential
Leases, have not been modified or if modified, setting forth all modifications;
(x) a current Rent Roll for the Property, (xi) the date to which Rents under the
Leases have been paid; (xii) whether or not, to the best knowledge of Borrower,
any of the tenants under the Leases are in default under the Leases, and, if any
of the tenants are in default, setting forth the specific nature of all such
defaults; and (xiii) such other matters reasonably requested by Lender and
reasonably related to the Leases or the Property.

(b) Tenant Estoppels. Borrower shall deliver to Lender, promptly upon Lender’s
written request (but in any event no later than fifteen (15) business days
following Lender’s request), duly executed estoppel certificates from tenants
identified by Lender attesting to such facts regarding a tenant’s
non-residential Lease as Lender may require, including, without limitation:
(i) that the Lease is in full force and effect with no defaults thereunder on
the part of any party, and no event exists that would be an event of default
thereunder with giving of any

 

54



--------------------------------------------------------------------------------

applicable notice or the expiration of any applicable grace or cure period or
both; (ii), that none of the Rents have been paid more than one month in
advance, except as a security deposit; and (iii) that the tenant claims no
defense or offset against the full and timely performance of its obligations
under the Lease.

(c) Lender Statement of Loan Information. After written request by Borrower not
more than twice annually, Lender shall furnish Borrower a statement setting
forth: (i) the original Maximum Loan Amount and the amount of principal advanced
by Lender as of the certificate date; (ii) the unpaid principal amount of the
Loan; (iii) the rate of interest accruing on the Loan, including the then
Applicable Interest Rate; and (iv) the balance of amounts held in the Reserve
Accounts, if any.

16.04. Recording Costs. Borrower will pay all transfer taxes, filing,
registration, recording or similar fees, and all expenses incident to the
preparation, execution, acknowledgment, recording, filing and/or release or
discharge of the Note, the Security Instrument and each of the other Loan
Documents, and all modifications, extensions, consolidations, or restatements of
the same, except where prohibited by law so to do.

16.05. Publicity. Borrower acknowledges and agrees that Lender may use basic
transaction information (including, without limitation, the name of the Borrower
and the address of the Property) publicly in press releases or other marketing
material.

ARTICLE 17

LENDER CONSENT

17.01. No Joint Venture; No Third Party Beneficiaries. Borrower and Lender
intend that the relationships created hereunder and under each of the other Loan
Documents are solely those of borrower and lender. Nothing herein or in any of
the other Loan Documents is intended to create, nor shall it be construed as
creating anything but a debtor-creditor relationship between Borrower and Lender
nor shall they be deemed to confer on anyone other than Lender, and its
successors and assigns, any right to insist upon or to enforce the performance
or observance of any of the obligations contained herein or therein.

17.02. Lender Approval. Wherever pursuant to a Loan Document (a) Lender
exercises any right to approve or disapprove or to grant or withhold consent;
(b) any arrangement or term is to be satisfactory to Lender; (c) a waiver is
requested from Lender, or (d) any other decision is to be made by Lender, all
shall be made in Lender’s sole discretion, unless expressly provided otherwise
in such Loan Document. By approving or granting consent, accepting performance
from Borrower, or releasing funds from a Reserve Account, Lender shall not be
deemed to have warranted or affirmed the sufficiency, completeness, legality or
effectiveness of the subject matter or of Borrower’s compliance with
Requirements of Laws. Notwithstanding any provision under the Loan Documents
which provide Lender the opportunity to approve or disapprove any action or
decision by Borrower, Lender is not undertaking the performance of any
obligation of Borrower under any of the Loan Documents or any of the other
documents and agreements in connection with this transaction (including, without
limitation, the Leases).

 

55



--------------------------------------------------------------------------------

17.03. Performance at Borrower’s Expense. Borrower acknowledges and agrees that
in connection with each request by Borrower to: (a) modify or waive any
provision of the Loan Documents; (b) release or substitute Property; (c) obtain
Lender’s approval or consent whenever required by the Loan Documents including,
without limitation, review of a Transfer request, improvements or alterations to
the Property, and easements or other additions to Permitted Encumbrances; or
(d) provide a subordination, non-disturbance and attornment agreement, Lender
reserves the right to collect a review or processing fee from Borrower based on
a reasonable estimate of the administrative costs which Lender will incur to
connection therewith. Borrower agrees to pay such fee along with all reasonable
legal fees and expenses incurred by Lender and the fees required for a Rating
Confirmation or approval from the trustee if the Loan has been Securitized, as
applicable, irrespective of whether the matter is approved, denied or withdrawn.
Any amounts payable by Borrower hereunder, shall be deemed a part of the Loan,
shall be secured by this Loan Agreement and shall bear interest at the Default
Rate if not fully paid within ten (10) days of written demand for payment.

17.04. Non-Reliance. Borrower agrees that any diligence or investigation
performed by or on behalf of Lender in underwriting or servicing the Loan
(including, without limitation, information obtained about the Property the
Borrower or its equity investors or affiliates) does not in any respect limit or
excuse any of Borrower’s representations, warranties, covenants or agreements
set forth in this Loan Agreement or any of the other Loan Documents. The fact
that Lender has performed diligence does not affect Lender’s ability or right to
rely fully upon the representations, warranties, covenants and agreements made
by Borrower in the Loan Documents or to pursue any available remedy for a breach
thereof. If Lender delivers or has delivered to Borrower (or to Borrower’s
agents, equity investors or representatives) any information obtained or
developed by Lender relating to the Loan, the Property or Borrower, Borrower
acknowledges and agrees that such information has been delivered for
informational purposes only and Lender has no liability of responsibility to
Borrower with respect to such information, including, without limitation, the
completeness or accuracy of any such information. No due diligence consultant
engaged by Lender is or shall be deemed an agent of Lender.

ARTICLE 18

MISCELLANEOUS PROVISIONS

18.01. Notices. All notices and other communications under this Loan Agreement
are to be in writing and addressed to each party as set forth below. Default or
demand notices shall be deemed to have been duly given upon the earlier of:
(a) actual receipt; (b) one (1) business day after having been timely deposited
for overnight delivery, fee prepaid, with a reputable overnight courier service,
having a reliable tracking system; or (c) three (3) business days after having
been deposited in any post office or mail depository regularly maintained by the
U.S. Postal Service and sent by certified mail, postage prepaid, return receipt
requested, and in the case of clause (b) and (c) irrespective of whether
delivery is accepted. A new address for notice may be established by written
notice to the other; provided, however, that no change of address will be
effective until written notice thereof actually is received by the party to whom
such address change is sent. Notice to outside counsel or parties other than the
named Borrower and Lender, now or hereafter designated by a party as entitled to
notice, are for convenience only and are not required for notice to a party to
be effective in accordance with this section. Notice addresses are as follows:

 

56



--------------------------------------------------------------------------------

  Address for Lender:    GMAC Commercial Mortgage Corporation      200 Witmer
Road      Horsham, PA 19044      Attn.: Servicing Accounting - Manager      Fax:
215-328-3478      With a copy to:      Ballard Spahr Andrews & Ingersoll, LLP  
   601 13th Street      Suite 1000 South      Washington, DC 20005-3807     
Attn: James P. Cooke, Esq.      Fax: 202-626-9008   Address for Borrower:   
Resource Investments Limited, L.L.C.      4300 Haddonfield Road      Suite 314  
   Pennsauken, NJ 08109      Attn.: Mr. Steven Zalkind      Fax: 856-662-2154  
   With a copy to:      Sherman, Silverstein, Kohl, Rose & Podolsky      4300
Haddonfield Road      Suite 311      Pennsauken, NJ 08109      Attn.: M. Zev
Rose      Fax: 856-662-0165

18.02. Entire Agreement; Modifications; Time of Essence. This Loan Agreement,
together with the other Loan Documents, contain the entire agreement between
Borrower and Lender relating to the Loan and supersede and replace all prior
discussions, representations, communications and agreements (oral or written).
If the terms of any of the Loan Documents are in conflict, this Loan Agreement
shall control over all of the other Loan Documents unless otherwise expressly
provided in such other Loan Document. No Loan Document shall be modified,
supplemented or terminated, nor any provision thereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing. Time is
of the essence with respect to all of Borrower’s obligations under the Loan
Documents.

18.03. Binding Effect; Joint and Several Obligations. This Loan Agreement and
each of the other Loan Documents shall be binding upon and inure to the benefit
of Borrower and Lender and their respective successors and assigns, whether by
voluntary action of the parties or by operation of law. (The foregoing does not
modify any conditions regulating Transfers.) If Borrower consists of more than
one party, each shall be jointly and severally liable to perform the obligations
of Borrower under the Loan Documents.

 

57



--------------------------------------------------------------------------------

18.04. Duplicate Originals; Counterparts. This Loan Agreement and each of the
other Loan Documents may be executed in any number of duplicate originals, and
each duplicate original shall be deemed to be an original. This Loan Agreement
and each of the other Loan Documents (and each duplicate original) also may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together constitute a fully executed agreement even
though all signatures do not appear on the same document.

18.05. Unenforceable Provisions. Any provision of this Loan Agreement or any
other Loan Documents which is determined by a court of competent jurisdiction or
government body to be invalid, unenforceable or illegal shall be ineffective
only to the extent of such holding and shall not affect the validity,
enforceability or legality of any other provision, nor shall such determination
apply in any circumstance or to any party not controlled by such determination.

18.06. Governing Law. This Loan Agreement and each of the other Loan Documents
shall be interpreted and enforced according to the laws of the state where the
Property is located (without giving effect to rules regarding conflict of laws).

18.07. Consent to Jurisdiction. Borrower hereby consents and submits to the
exclusive jurisdiction and venue of any state or federal court sitting in the
county and state where the Property encumbered hereby is located with respect to
any legal action or proceeding arising with respect to the Loan Documents and
waives all objections which it may have to such jurisdiction and venue. Nothing
herein shall, however, preclude or prevent Lender from bringing actions against
Borrower in any other jurisdiction as may be necessary to enforce or realize
upon the security for the Loan provided in any of the Loan Documents.

18.08. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH WAIVE THEIR RESPECTIVE
RIGHT, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AGREE NOT TO ELECT A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS LOAN AGREEMENT, ANY OTHER
LOAN DOCUMENT, OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER.

ARTICLE 19

LIST OF DEFINED TERMS

19.01. Definitions. The following words and phrases shall have the meaning
specified below.

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, is in Control of, is Controlled by or is under common Control with,
such Person; (b) any other Person who is a director or officer of (i) such
Person, (ii) any subsidiary of such Person, or (iii) any Person described in
clause (a) above; or (c) any corporation, limited liability company or
partnership which has as a director any Person described in clause (b) above.

 

58



--------------------------------------------------------------------------------

“Applicable Interest Rate” has the meaning set forth in Section 2.02(b) of this
Loan Agreement.

“Assignment of Leases and Rents” means the Assignment of Leases and Rents dated
as of the Closing Date from Borrower, as assignor, to Lender, as assignee,
assigning to Lender all of Borrower’s right, title and interest in and to the
Leases and the Rents with respect to the Property.

“Assignment of Property Management Contract” means an Assignment of Property
Management Contract and Subordination of Management Fees dated as of the Closing
Date from Borrower, as assignor, to Lender, as assignee, and acknowledged by
Property Manager or as applicable, any other Assignment of Property Management
Contract executed pursuant to Section 9.14.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 codified as 11 U.S.C.
§101 et. seq., and the regulations issued thereunder, both as hereafter modified
from time to time.

“Borrower” has the meaning set forth in the introductory paragraph of this Loan
Agreement.

“Business Day” or “business day” means any day other than a Saturday, a Sunday,
or days when Federal Banks located in the State of New York or Commonwealth of
Pennsylvania are closed for a legal holiday or by government directive. When
used with respect to the Interest Rate Adjustment Date, “Business Day” shall
mean a day on which the banks are open for dealing in foreign currency and
exchange in New York City and London.

“Capital Expenditures’’ means any hard or soft costs spent to add, improve or
expand property, plant and equipment assets (including, without limitation, the
Replacements contemplated under the Loan) and/or amounts budgeted for the future
for the same purposes.

“Cash” shall mean the coin or currency of the United States or immediately
available federal funds, including such funds delivered by wire transfer.

“Cash Flow Available for Debt Service” means, for a specified period, (a) the
Operating Income less (b) Operating Expenses as determined by Lender.

“Casualty” means the occurrence of damage or destruction to the Property, or any
part thereof, by fire, flood, vandalism, windstorm, hurricane, earthquake, acts
of terrorism or any other casualty.

“Closing Date” means March 3, 2006.

“Condemnation” means the taking by any Governmental Authority of the Property or
any part thereof through eminent domain or otherwise (including, without
limitation, any transfer made in lieu of or in anticipation of the exercise of
such taking).

 

59



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person whether
through ownership of voting securities, beneficial interests, by contract or
otherwise. The definition is to be construed to apply equally to variations of
the word “Control” including “Controlled,” “Controlling” or “Controlled by.”

“Data Delivery Failure” means, without reference to any cure period under
Article 11, each instance that any of the following occur: (a) failure to
deliver any of the reports, information, statements or other materials required
under Section 9.11 within five (5) business days after written notice from
Lender, or (b) failure to permit Lender or its representatives to inspect or
copy books and records within five (5) business days of Lender’s written
request.

“Debt” means the aggregate of all principal and interest payments that accrue or
are due and payable in accordance with the Loan Agreement, together with any
other amounts due under the Loan Documents. The terms “Debt” and “Loan” have the
same meaning whenever used in the Loan Documents.

“Debt Service Coverage Ratio” means, as to a specific period, the ratio of
(a) the Cash Flow Available for Debt Service, to (b) the principal and interest
that would be due and payable under the Note based on the then current
Applicable Interest Rate.

“Default Rate” has the meaning set forth in Section 2.04(e) of this Loan
Agreement.

“Defeasance” has the meaning set forth in Section 2.05(b)(i) of this Loan
Agreement

“Defeasance Collateral” has the meaning set forth in Section 2.05(b)(iii) of
this Loan Agreement

“Defeased Note” has the meaning set forth in Section 2.05(b)(v) of this Loan
Agreement.

“Defeasance Pledge Agreement” has the meaning set forth in Section 2.05(b)(ii)
of this Loan Agreement.

“Disbursement Request” means a written request substantially in the form of
Exhibit A from Borrower delivered to Lender, signed by a Responsible Officer of
Borrower and requesting Lender to disburse funds from a Reserve Account. Each
Disbursement Request shall describe in reasonable detail the use of the funds
requested by the Disbursement Request and shall have attached to it, as
applicable: (a) the original invoices for all items or materials purchased or
services performed which are to be funded by the Disbursement Request, and
(b) copies of all permits, licenses and approvals, if any, by any Governmental
Authority confirming completion of the Reserve Items. If an original invoice is
not available, Borrower shall be required to evidence, to Lender’s satisfaction,
the amounts expended for which reimbursement is requested.

 

60



--------------------------------------------------------------------------------

“Disclosure Documents” has the meaning set forth in Section 15.03 of this Loan
Agreement.

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $50,000,000 and
(ii) is regularly engaged in the business of making or owning commercial real
estate loans or investments, directly or indirectly.

“Environmental Indemnity” means the Environmental Indemnity Agreement dated as
of the Closing Date from Borrower and the other “Indemnitors” named therein to
Lender.

“Equity Interests” means (a) partnership interests (whether general or limited)
in an entity which is a partnership; (b) membership interests in an entity which
is a limited liability company; or (c) the shares or stock interests in an
entity which is a corporation.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations issued thereunder, all as amended or restated from time to time.

“Event of Default” means any of the events specified in Section 11.01 of this
Loan Agreement.

“FRB Release” has the meaning set forth in Section 2.05(c) of this Loan
Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government.

“Guarantor” means the Person, Allstate Management Corp., a New Jersey
corporation, who is executing the Guaranty as guarantor and the Environmental
Indemnity as indemnitor.

“Guaranty” means the Guaranty (Exceptions to Nonrecourse Liability) dated as of
the Closing Date from Guarantor to Lender.

“Immediate Repairs” means the repairs or improvements to the Property identified
on Exhibit B hereto.

“Immediate Repair Deposit” has the meaning set forth in Section 4.04(b) of this
Loan Agreement, subject to adjustment as set forth in Section 4.04(d).

“Immediate Repair Escrow Account” means an account held by Lender, or Lender’s
designee, in which the Immediate Repair Deposit will be held, which shall not
constitute a trust fund.

 

61



--------------------------------------------------------------------------------

“Improvements” has the meaning set forth in the Security Instrument.

“Indemnified Claim” means the basis for the Indemnified Party’s claim for
indemnification under Article 13 hereof.

“Indemnified Parties” means Lender, together with its successors and assigns,
which shall include, without limitation, any owner or prior owner or holder of
the Note, any servicer of the Loan, any investor, or holder of a full or partial
interest in the Loan, any receiver or other fiduciary appointed in a foreclosure
or other proceeding under any Requirements of Law regarding creditors’ rights,
any officers, directors, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates of any and
all of the foregoing, in all cases whether during the term of the Loan or as
part of, or following, a foreclosure of the Security Instrument.

“Independent Director” means an individual who shall not have been at the time
of such individual’s initial appointment, and may not have been at any time
during the preceding five years, and shall not be at any time while serving as
an Independent Director of SPE Manager or Borrower if a single member limited
liability company or, if applicable, either (a) a shareholder of, or an officer,
director, partner or employee of, Borrower, SPE Manager or SPE Equity Owner or
any of their respective shareholders, partners, members, subsidiaries or
Affiliates, (b) a customer of, or supplier to, Borrower, SPE Manager or SPE
Equity Owner or any of their respective shareholders, partners, members,
subsidiaries or Affiliates, (c) a person or other entity Controlling or under
common Control with any such shareholder, officer, director, partner, member,
employee, supplier or customer, or (d) a member of the immediate family of any
such shareholder, officer, director, partner, member, employee, supplier or
customer.

“Index” has the meaning set forth in Section 2.05(c).

“Individual Property” means each of the properties listed in the definition of
“Partial Release Price”.

“Insurance Premiums” means the premiums for the insurance Borrower is required
to provide pursuant to Section 9.03 of this Loan Agreement.

“Insurance Premium Escrow Account” means an account held by Lender, or Lender’s
designee, in which Borrower’s initial deposit for Insurance Premiums paid on the
Closing Date and the Monthly Insurance Deposits will be held.

“Issuer Group” has the meaning set forth in Section 15.05 of this Loan
Agreement.

“Issuer Person” has the meaning set forth in Section 15.05 of this Loan
Agreement.

“Land” has the meaning set forth in the Security Instrument.

“Large Loan Statements” has the meaning provided in Section 15.06 of this Loan
Agreement.

 

 

62



--------------------------------------------------------------------------------

“Lease” has the meaning set forth in the Security Instrument.

“Lease Guaranty” has the meaning set forth in the Security Instrument.

“Lender” has the meaning in the introductory paragraph of this Loan Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, the filing of any financing statement under the UCC or
comparable law of any jurisdiction in respect of any of the foregoing and a
mechanics’ or materialman’s lien).

“Loan” means the aggregate of all principal and interest payments that accrue or
are due and payable in accordance with the Loan Agreement, together with any
other amounts due under the Loan Documents. The terms “Loan” and “Debt” have the
same meaning whenever used in the Loan Documents.

“Loan Agreement” means this Loan Agreement.

“Loan Documents” means, collectively, this Loan Agreement, the Note, the
Security Instrument, the Assignment of Leases and Rents, the Assignment of
Property Management Contract, the Environmental Indemnity, the Guaranty, and any
and all other documents and agreements executed in connection with the Loan, as
each such agreement may be modified, supplemented, consolidated, extended or
reinstated from time to time.

“Loan to Value Ratio” means with respect to the specified period, the ratio
obtained by dividing (a) the Maximum Loan Amount, by (b) either, as selected in
Lender’s discretion, the “as-is” or “as-stabilized” value of the Property as set
forth in the appraisal obtained by Lender in connection with its underwriting of
the Loan or any update thereto, whichever is most recent; provided however, that
should the Operating Income or market rents for the Property as underwritten by
Lender change by ten percent (10%) or more during the period in question, Lender
may obtain a new appraisal at Borrower’s expense.

“Lock-out Period Expiration Date” has the meaning set forth in
Section 2.05(b)(i).

“Losses” means Lender’s out-of-pocket costs for any and all claims, suits,
liabilities (including, without limitation, strict liabilities and liabilities
under federal and state securities laws), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, and amounts paid in settlement of whatever kind or nature
(including without limitation reasonable legal fees and other costs of defense).

“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event, act, condition
circumstances, whether or not related, in Lender’s reasonable judgment, a
material adverse change in, or a materially adverse effect upon (a) the
business,

 

63



--------------------------------------------------------------------------------

operations, prospects or financial condition of Borrower or Guarantor; (b) the
ability of Borrower or Guarantor to perform its obligations under any Loan
Document to which it is a party; (c) the value or condition of the Property;
(d) compliance of the Property with any Requirements of Law; (e) the validity,
priority or enforceability of any Loan Document or the liens, rights (including,
without limitation, recourse against the Property) or remedies of Lender
hereunder or thereunder; or (f) the occupancy rate of the Property.

“Maturity Date” has the meaning set forth in Section 2.03(c) of this Loan
Agreement.

“Maximum Loan Amount” means the maximum principal amount of $52,000,000.00, in
lawful money of the United States of America, to be advanced to Borrower
pursuant to this Loan Agreement. Reference in the Loan Agreement to “Maximum
Loan Amount” mean the maximum principal amount, irrespective of actual principal
amount outstanding or actually advanced to Borrower during the term of the Loan.

“Mezzanine Loan” means a loan in the original principal amount of $1,000,000.00
made on or about the date hereof by GMAC Commercial Mortgage Corporation to KOLA
Investors, L.L.C.

“Monthly Insurance Deposit” means, with respect to the specified period, an
amount equal to one-twelfth (1/12) of the Insurance Premiums that Lender
estimates will be payable during the next ensuing twelve (12) months, subject to
adjustment as set forth in Section 4.03(d) of this Loan Agreement.

“Monthly Replacement Reserve Deposit” has the meaning set forth in
Section 4.05(b) of this Loan Agreement, subject to adjustment as set forth in
Section 4.05(d).

“Monthly Tax Deposit” means, with respect to the specified period, an amount
equal to one-twelfth (1/12) of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months, subject to adjustment as set forth
in Section 4.02(d) of this Loan Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Note” means the Promissory Note dated as of the Closing Date from Borrower to
the order of Lender in the original principal amount equal to the Maximum Loan
Amount.

“Obligations” means the Loan, and all other obligations and liabilities of the
Borrower to Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with the Loan the Loan Documents, whether on account of
principal, interest, fees, indemnities, costs, expenses (including, without
limitation, all reasonable fees and disbursements of legal counsel) or
otherwise.

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury

 

64



--------------------------------------------------------------------------------

Department, Office of Foreign Assets Control pursuant to any Requirements of
Law, including, without limitation, trade embargo, economic sanctions, or other
prohibitions imposed by Executive Order of the President of the United States.
The OFAC List is accessible through the internet website www.treas.gov/ofac/tl
lsdn.pdf.

“Open Date” has the meaning set forth in Section 2.05(a) of this Loan Agreement.

“Operating Account” means, individually or collectively as the context may
require, the bank accounts in the name of Borrower established with Bank of
America as listed below:

 

Account Name

  

Account Number

 

KOLA Investments LLC

DBA Augusta Apartments

     3783581089   

KOLA Investments LLC

DBA Heritage Park Apartments

     3783581160   

KOLA Investments LLC

DBA Invitational Apartments

     3783581102   

KOLA Investments LLC

DBA Raindance Apartments

     3783581144   

KOLA Investments LLC

DBA Windrush Apartments

     3783581128   

“Operating Agreements” has the meaning set forth in the Security Instrument.

“Operating Expenses” means all cash expenses actually incurred by or charged to
Borrower (appropriately pro-rated for any expenses that, although actually
incurred in a particular period, also relate to other periods), with respect to
the ownership, operation, leasing and management of the Property in the ordinary
course of business, determined in accordance with GAAP, and adjusted by Lender
in accordance with Lender’s customary underwriting procedures and policies then
in effect which Operating Expenses are also adjusted to include any underwritten
reserves for Replacements and any other underwritten reserves as determined by
Lender whether or not required to be reserved. Operating Expenses shall
specifically exclude (1) capital expenditures, (2) depreciation, (3) payments
made in connection with the payment of the outstanding principal balance of the
Loan, (4) costs of Restoration following a Casualty or Condemnation, (5) funds
disbursed from any Reserve Account, and (6) any other non-cash items.

“Operating Income” means all gross cash income, revenues and consideration
received or paid to or for the account or benefit of Borrower resulting from or
attributable to the operation or leasing of the Property determined in
accordance with GAAP and adjusted by Lender in accordance with Lender’s
customary underwriting procedures and policies then in

 

65



--------------------------------------------------------------------------------

effect but excluding any income or revenues from a contribution of capital or
loan to Borrower, sale, refinancing, Casualty or Condemnation, payment of rents
more than one (1) month in advance, lease termination payments, or payments from
any other events not related to the ordinary course of operations of the
Property.

“Organizational Chart” means the chart attached hereto as Exhibit C which shows
all persons or entities having an ownership interest in Borrower, SPE Manager
and SPE Equity Owner.

“Other Charges” means all ground rents, maintenance charges, impositions (other
than Taxes) and similar charges (including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property), now or hereafter assessed or imposed against the Property, or any
part thereof, together with any penalties thereon.

“Partial Release” has the meaning set forth in Section 10.03 of this Loan
Agreement.

“Partial Release Date” has the meaning set forth in Section 10.03 of this Loan
Agreement.

“Partial Release Price” means the greater of (i) an amount that results in the
remaining Property providing a Debt Service Coverage Ratio, based on trailing
12-month operating statements and customary underwriting adjustments, of at
least 1.20:1.00, or (ii) 110% of the portion of the Maximum Loan Amount
allocated to the Individual Property as set forth below:

 

Release Property

                 Allocated
Loan Amount  

The Augusta

   Oklahoma City      OK      $ 8,450,000   

The Invitational

   Oklahoma City      OK      $ 12,450,000   

Heritage Park

   Oklahoma City      OK      $ 12,250,000   

Raindance

   Oklahoma City      OK      $ 11,250,000   

Windrush

   Edmond      OK      $ 7,600,000   

“Paydown Premium” has the meaning set forth in Section 4.09(a) of this Loan
Agreement.

“Payment Due Date” has the meaning set forth in Section 2.03(b) of this Loan
Agreement. It is the date that a regularly scheduled payment of principal and
interest (or interest if the loan payments are interest-only) is due.

“Permitted Encumbrances” means only those exceptions shown in the Title
Insurance Policy and each other Lien which has been approved in writing by
Lender.

“Permitted Transfer” means each of the following:

(a) Transfers of Equity Interests which, in the aggregate over the term of the
Loan (i) do not exceed forty-nine percent (49%) of the total interests in
Borrower, SPE Manager or

 

66



--------------------------------------------------------------------------------

SPE Equity Owner or in Guarantor, as applicable; (ii) do not result in any
Person holding an Equity Interest in Borrower, SPE Manager or SPE Equity Owner,
as applicable, which exceeds forty-nine percent (49%) of the total Equity
Interests in Borrower, SPE Manager or SPE Equity Owner, as applicable; and
(iii) do not result in a change of Control.

(b) Transfers with respect to any Person whose stocks or certificates are traded
on a nationally recognized stock exchange.

(c) Transfers which have been approved by Lender in accordance with
Section 10.02 of this Loan Agreement.

(d) Permitted Encumbrances.

(e) All Transfers of worn out or obsolete furnishings, fixtures or equipment
that are promptly replaced with property of equivalent value and functionality.

(f) All Leases except for a Lease of all or a substantial part of the Property.

(g) Grant of Easements for utilities, access and the like, if otherwise
permitted hereunder.

(h) Transfers of Equity Interests in SPE Equity Owner or in entity members
thereof by individual owners to immediate family members or their related trusts
or other estate planning vehicles or entities for estate planning purposes.

(i) Involuntary transfers caused by the death or incompetence of any of the
partners, members or shareholders of Borrower or of any owner, directly or
indirectly, of Borrower provided that (i) Borrower or such owner is
reconstituted, if required, following such death, incompetence, or dissolution
and (ii) the persons responsible for the management and control of Borrower and
the Property remain unchanged as a result of such death, incompetence, or
dissolution or any replacement management is approved by Lender.

“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

“Personal Property” has the meaning set forth in the Security Instrument.

“Prohibited Prepayment” has the meaning set forth in Section 2.05(c) of this
Loan Agreement.

“Prohibited Prepayment Fee” has the meaning set forth in Section 2.05(c) of this
Loan Agreement.

“Property” means collectively, all Individual Properties securing the Loan, as
listed in the definition of “Partial Release Price”, or one or more of the
Individual Properties, as the context requires.

 

67



--------------------------------------------------------------------------------

“Property Management Contract” means the agreement dated October 21, 2000 as
amended on or about the date hereof between Borrower and Property Manager which
provides for the management of the Property for Borrower by Property Manager.

“Property Manager” means Allstate Management Corp., a New Jersey corporation.

“PV” has the meaning set forth in Section 2.05 (c).

“Qualified Transferee” means:

(a) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (a) satisfies the Eligibility Requirements;

(b) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (b) satisfies the Eligibility
Requirements;

(c) an institution substantially similar to any of the foregoing entities
described in clauses (a) or (b) that satisfies the Eligibility Requirements;

(d) any entity Controlled by any of the entities described in clauses (a) or (c)
above; or

(e) an investment fund, limited liability company, limited partnership or
general partnership where a nationally-recognized manager of investment funds
investing in debt or equity interests relating to commercial real estate or an
entity that is otherwise a Qualified Transferee under clauses (a), (b), (c) or
(d) of this definition acts as the general partner, managing member or fund
manager and at least 50% of the equity interests in such investment vehicle are
owned, directly or indirectly, by one or more entities that are otherwise
Qualified Transferees under clauses (a), (b), (c) or (d) of this definition.

“Rating Agencies” means Fitch, Inc., Moody’s and S & P, or any successor entity
of the foregoing, or any other nationally recognized statistical rating
organization to the extent that any of the foregoing have been or will be
engaged by Lender or its designees in connection with or in anticipation of
Securitization or any other sale or grant of participation interest in the Loan
(or any part thereof).

“Rating Confirmation” means a written confirmation from each of the Rating
Agencies (unless otherwise agreed by Lender) that an action shall not result in
a downgrade, withdrawal or qualification of any securities issued in connection
with a Securitization.

“Release” has the meaning set forth in Section 2.05(b) of this Loan Agreement.

 

68



--------------------------------------------------------------------------------

“Release Date” has the meaning set forth in Section 2.05(b) of this Loan
Agreement.

“Release Property” means each portion of the Property identified as “Release
Property” above in the definition of Partial Release Price.

“Rent Roll” means a written statement from Borrower, substantially in the form
attached hereto as Exhibit D, detailing the names of all tenants of the
Property, the portion of Property occupied by each tenant, the base rent and any
other charges payable under each Lease, the term of each Lease, the beginning
date and expiration date of each Lease, all certified by a Responsible Officer
to be true, correct and complete.

“Rents” has the meaning set forth in the Security Instrument.

“Replacement Reserve Account” means an account held by Lender, or Lender’s
designee, in which the Monthly Replacement Reserve Deposits will be held, which
shall not constitute a trust fund.

“Replacements” means the scheduled repairs and replacements to the Property
identified on Exhibit E hereto.

“Requirements of Law” means (a) the organizational documents of an entity, and
(b) any law, regulation, ordinance, code, decree, treaty, ruling or
determination of an arbitrator, court or other Governmental Authority, or any
Executive Order issued by the President of the United States, in each case
applicable to or binding upon such Person or to which such Person, any of its
property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.

“Reserve Accounts” means, individually and collectively, as the context
requires, the Tax Escrow Account, the Insurance Premiums Escrow Account, the
Immediate Repair Escrow Account and the Replacement Reserve Account.

“Reserve Item” means, individually and collectively, as the context requires,
the Immediate Repairs and the Replacements.

“Responsible Officer” means, as to any Person, an individual who is a manager,
managing member, a general partner, the chief executive officer, the president
or any vice president of such Person or, with respect to financial matters, the
chief financial officer or treasurer of such Person or any other officer
authorized by such Person to deliver documents with respect to financial matters
pursuant to this Loan Agreement.

“Restoration” means the repairs, replacements, improvements, or rebuilding of or
to the Property following a Casualty or Condemnation.

“Restoration Deficiency Deposit” has the meaning set forth in Section 9.04(d) of
this Loan Agreement. All amounts deposited by Borrower with Lender as the
Restoration Deficiency Deposit shall become a part of the Restoration Proceeds
and disbursed by Lender for Restoration on the same conditions applicable to
disbursement of Restoration Proceeds and, until so disbursed, are pledged to
Lender as security for the Loan and Obligations.

 

69



--------------------------------------------------------------------------------

“Restoration Holdback” has the meaning set forth in Section 9.04(e) of this Loan
Agreement.

“Restoration Proceeds” has the meaning set forth in Section 9.04(b) of this Loan
Agreement.

“S & P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Securities Act” means the Securities Act of 1933 and any successor statute
thereto and the related regulations issued thereunder, all as amended from time
to time.

“Securities Liabilities” has the meaning provided in Section 15.05 of this Loan
Agreement.

“Securities Exchange Act” means the Securities Exchange Act of 1934, and any
successor statute thereto and the related regulations issued thereunder, all as
amended from time to time.

“Securitization” or “Securitize” means the sale of the Loan, by itself or as
part of pool with other loans, in a transaction whereby mortgage pass-through
certificates or other securities evidencing a beneficial interest, backed by the
Loan or such pool of loans, will be sold as a rated or unrated public offering
or private placement.

“Security Instrument” means the Mortgage, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, or the Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing, or the Deed to Secure Debt,
Assignment of Rents and Leases, Security Agreement and Fixture Filing as
applicable, encumbering the Property and executed by Borrower to Lender or to a
trustee for the benefit of Lender, as the case may be, to secure Borrower’s
payment of the Loan and performance of the Obligations.

“Single Purpose Entity” has the meaning set forth in Section 7.02 of this Loan
Agreement.

“SPE Equity Owner” means, individually or collectively as the context may
require, KOLA Investors, L.L.C., and Resource KOLA, L.L.C., each a Delaware
limited liability company.

“SPE Manager” means Will Management Corporation, a New Jersey corporation.

“Standard Lease Form” means, as applicable, the standard form of lease agreement
used by Borrower for the rental of commercial units at the Property and the
standard form of lease agreement used by Borrower for the rental of residential
units at the Property, in each case in the form certified to Lender as of the
Closing Date or subsequently delivered to Lender.

 

70



--------------------------------------------------------------------------------

“Successor Borrower” has the meaning set forth in Section 2.05(b) of this Loan
Agreement.

“Tax Code” means the Internal Revenue Code of 1986 and the related Treasury
Department regulations issued thereunder, including temporary regulations, all
as amended from time to time.

“Tax Escrow Account” means an account held by Lender, or Lender’s designee, in
which Borrower’s initial deposit for Taxes made on the Closing Date and the
Monthly Tax Deposits will be held, which shall not constitute a trust fund.

“Taxes” means all real estate taxes, government assessments or impositions
(other than the Other Charges), now or hereafter levied or assessed against the
Land and Improvements.

“Title Insurance Policy” means the mortgagee title insurance policy obtained by
Lender in connection with the Loan, and, until the issuance of such policy, the
commitment for title insurance as marked-up as of the Closing Date, in either
case in form and substance (with such endorsements and affirmative coverages) as
is satisfactory to Lender, insuring that the Security Instrument constitutes a
perfected first Lien against the Property in the Maximum Loan Amount, subject
only to Permitted Encumbrances.

“Transfer” means any action other than a Permitted Transfer by which either
(a) the legal or beneficial ownership of the Equity Interests in Borrower, SPE
Manager or SPE Equity Owner or in the Guarantor or (b) the legal or equitable
title to the Property, or any part thereof, or (c) the cash flow from the
Property or any portion thereof, are sold, assigned, transferred, hypothecated,
pledged or otherwise encumbered or disposed of, in each case (a), (b) or
(c) whether undertaken, directly or indirectly, or occurring by operation of law
or otherwise, including, without limitation, each of the following actions:

(a) the sale, conveyance, assignment, grant of an option with respect to,
mortgage, deed in trust, pledge, grant of a security interest in, or any other
transfer, as security or otherwise, of the Property or with respect to the
Leases or Rents (or any thereof);

(b) the grant of an easement across the Property (other than minor easements not
having a Material Adverse Effect) or any other agreement granting rights in or
restricting the use or development of the Property (including, without
limitation, air rights);

(c) an installment sale wherein Borrower agrees to sell the Property for a price
to be paid in installments;

(d) an agreement by Borrower leasing all or a substantial part of the Property
for other than actual occupancy by a space tenant thereunder; or

 

71



--------------------------------------------------------------------------------

(e) the issuance of additional partnership, membership or other equity
interests, as applicable.

“UCC” means the Uniform Commercial Code in effect in the State where the
Property is located, as from time to time amended or restated. For purposes of
the UCC’s application to the Reserve Accounts, the parties agree that the
Reserve Accounts shall be deemed located in the state where the Property is
located.

“Undefeased Note” has the meaning set forth in Section 2.05(b)(v) of this Loan
Agreement.

“Underwriter Group” has the meaning provided in Section 15.05 of this Loan
Agreement.

“Yield Maintenance Premium” has the meaning set forth in Section 2.05 (c).

[Remainder of page is blank; signatures appear on next page.]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower hereby sign, seal and deliver this Loan
Agreement. By signing below on behalf of Borrower, SPE Manager also consents, in
its individual capacity, to the obligations of SPE Manager set forth in Sections
7.02(b), 8.21, 9.11 (c) and Article 15 of this Loan Agreement.

 

Lender:     Borrower: GMAC COMMERCIAL MORTGAGE     KOLA INVESTMENTS, L.L.C., a
CORPORATION, a California     New Jersey limited liability company corporation  
            By:   Will Management Corporation, a       New Jersey corporation,
Manager          

/s/ Donald N. Love

                    By:  

/s/ Adrienne Robinson

          Name: Adrienne Robinson           Title:   Vice President       By:  
          Donald N. Love, Vice President       Borrower’s State Identification
Number: 0600098507       Borrower’s Tax Identification Number: 22-3758608

Attachments:

 

Exhibit A    Disbursement Request Form Exhibit B    Immediate Repairs Exhibit C
   Organizational Chart Exhibit D    Rent Roll Exhibit E    Replacements